Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 1 of 64




                     Exhibit A
                   2019 Annual Compliance Report
                     July 1, 2018-June 30, 2019
Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 2 of 64


                  MARICOPA COUNTY SHERIFF’S OFFICE
                       PAUL PENZONE, SHERIFF


      COURT IMPLEMENTATION DIVISION




   2019 ANNUAL COMPLIANCE
           REPORT
               JULY 1, 2018 – JUNE 30, 2019
                     Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 3 of 64

Table of Contents
Executive Summary ................................................................................................................................................ 3
Court Implementation and Document Production .................................................................................................. 8
Inspections and Quality Assurance Audits ........................................................................................................... 11
Annual Policy Assessment .................................................................................................................................... 21
Pre-Planned Operations ........................................................................................................................................ 27
Training ................................................................................................................................................................. 28
Traffic Stop Documentation and Data Collection and Review ............................................................................ 30
Early Identification System (EIS) ......................................................................................................................... 32
Supervision and Evaluations of Deputy Performance .......................................................................................... 34
Misconduct and Complaints ................................................................................................................................. 37
Community Engagement ...................................................................................................................................... 40
Appendix A: MCSO Melendres Court Order Compliance Chart ......................................................................... 44
Appendix B: List of MCSO Acronyms ................................................................................................................ 61




                                                                                                                                                               1|Page
                  Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 4 of 64

List of Tables
Table 1: MCSO Unit Assignments for Court’s Order ............................................................................................ 8
Table 2: Dissemination of Court Order Related Policies...................................................................................... 21
Table 3: Order Related Policies Under Review/Revision..................................................................................... 23
Table 4: Policies sent to CAB for input/recommendations .................................................................................. 24
Table 5: MCSO Briefing Boards .......................................................................................................................... 25




                                                                                                                                              2|Page
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 5 of 64

Executive Summary
This Annual Report assesses the Maricopa County Sheriff’s Office (“MCSO or “Office”) level of compliance
with the Hon. G. Murray Snow’s October 2, 2013 Supplemental Permanent Injunction/Judgment Order (Doc.
606), as amended (the “First Order”), and the July 26, 2016 Second Supplemental Permanent Injunction/Judgment
Order (Doc. 1765), as amended (the “Second Order”) (collectively, the “Court’s Order”). The reporting period
for this annual report covers July 1, 2018 through June 30, 2019. This Annual Report is submitted to comply with,
Paragraphs 12 and 13 of the Court’s Order.
To ensure compliance with the Court’s Order, MCSO maintains a Court Implementation Division (CID),
established policies, procedures, and directives, and maintains the Bureau of Internal Oversight (BIO) that
conducts internal inspections and audits to further ensure compliance measures are met.
MCSO acquired and implemented hardware and software technology that is used to collect traffic stop data and
data needed for the Early Identification System (EIS). This technology, along with inspections and audits
performed by BIO, helps MCSO conduct quality assurance activities. In the future, when the Monitor is no longer
involved in verifying compliance, BIO will continue audits and inspections to assure the ongoing compliance
with MCSO’s reforms.
MCSO promulgated all Office Policies and Procedures related to Patrol Operations and completed the
comprehensive instruction required in each of these substantive areas. MCSO also increased the number of
supervisors and their roles and responsibilities as leaders responsive to the Court’s Order.
Over the past year Sheriff Penzone has made several changes in the command structure of the Office, primarily
due to retirements, while maintaining efforts to move the Office into compliance with the court order. In addition,
there have been a number of significant events which have occurred over the year involving several divisions
within the Compliance Bureau, whose focus is to facilitate MCSO into compliance with the Court’s Order:


   •   October 2018, Deputy Chief David Toporek retired as the Deputy Chief over the Compliance Bureau.

   •   November 2018, Captain Ken Booker was promoted from Captain to Deputy Chief of the Compliance
       Bureau, which includes several divisions: CID, BIO, and the Training Division, which is responsible for
       training all MCSO personnel sworn, detention, and civilian.

   •   December 2018, Captain Henry Brandimarte was promoted from Captain to Deputy Chief over Patrol
       Bureau West, which includes all patrol districts in the western portion of Maricopa County (Districts 2,
       3, & 4) as well as the SWAT Division, Aviation Division, Extraditions Unit, and the Judicial
       Enforcement Division (JED).

   •   May 2018, Deputy Chief Rustenburg retired from the Support Services Bureau.

   •   June 2018, Captain W. Cory Morrison was promoted from Captain over BIO to Deputy Chief over Patrol
       Bureau East, which includes all patrol districts in the eastern portion of Maricopa County (Districts 1, 6,
       7, and Lake Patrol) in addition to the Court Security Division. Captain James McFarland was assigned as
       the new Commander over BIO.

   •   Appointment of individuals pursuant to Paragraph 9 of the First Order to head CID and act as a primary
       point of contact with the Monitor, parties, and the Court regarding compliance:



                                                                                                         3|Page
          Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 6 of 64
    November 2018, Lt Todd Hoggatt was transferred to CID and was appointed as the primary contact
    between MCSO and the Monitor.

•   March 2019, Captain Frank McWilliams was transferred from CID and was replaced by Captain Tim
    Palmer.

•   In the 3rd quarter of 2018, MCSO contracted with a new vendor that will be conducting the annual,
    monthly, and quarterly traffic stop analyses – CNA Analysis & Solutions (CNA). CNA provides
    independent analysis across a wide range of topics and expertise, but most relevant to MCSO, CNA has
    75 years of experience working with military and law enforcement. Their team is made up of experts in
    the analytics field that know and understand law enforcement. We expect they will be a tremendous
    resource in reviewing, analyzing, and comprehending the results of our traffic stop data. Members of the
    CNA team have attended several Internal Town Hall meetings, most recently in District 2 in the 1st quarter
    of 2019, hosted by the Compliance Bureau to address employees of MCSO interested in learning more
    about CNA, or for those who have questions or comments about the analyses they will conduct. The
    review and finalization of the revised Annual (TSAR) analysis process was completed in the 2nd Quarter
    of 2019. The methodology for the monthly analysis was finalized for approval in July 2019. Subsequent
    to that approval, and after preliminary testing by CNA, CNA and MCSO notified the parties and the
    Monitor of some adjustments and updates to the approved methodology. MCSO and CNA continue to
    work with the parties and the Monitor moving forward regarding calibration of the methodology as it is
    implemented to produce the annual traffic stop report. The methodology for the quarterly analysis is still
    being developed, while the fourth TSAR is expected to be completed by CNA & BIO by the 4th quarter
    of 2019.

•   As of June 2019, the quarterly community meetings held by MCSO, with the Monitor and Plaintiffs
    present, were turned back over to the Monitor’s supervision (relevant to Order at Doc. 2431). These
    meetings are meant to “inform the community members of the policy changes or other significant actions
    that the MCSO has taken to implement the provisions of this Order” (Doc. 2431). In addition, these
    meetings are intended to “rebuild public confidence and trust in the MCSO and in the reform process,”
    and to “improve community relationships and engage constructively with the community” (Id.). In
    accordance with this Order, MCSO will address concerns from the community in reference to the Court’s
    Order, or non-Order related questions at the discretion of the Sheriff. MCSO will reimburse the Monitor
    for expenses incurred from the venue selected and any additional needs or related cost. MCSO is eager to
    continue moving forward with community engagement and share the efforts and accomplishments made
    towards compliance with the Court’s Order.

•   In addition to the approval of the TSAR analysis, two other inspection methodologies were approved
    during this quarter: Post-Stop Ethnicity Inspection methodology and a Monthly Incident Report Inspection
    methodology. The Monthly Incident Report Inspection will replace the County Attorney Turndown
    Inspection beginning in September. MCSO is confident that this inspection will provide an accurate
    assessment of MCSO’s compliance with supervisory reviews of arrests and the corrective actions taken
    to address deficiencies.

•   During this rating period, MCSO had petitioned the Court to modify its Plan to Promote Constitutional
    Policing in accordance with Paragraph 70, of the First Order. The Plaintiffs were opposed to this
    modification, as was the Court. MCSO accordingly continues to implement its original nine goal plan and
    will continue with efforts to seek feedback from the Monitor as well as the parties, the Community
    Advisory Board (CAB) (in addition to the several other advisory boards with which MCSO consults), and
    the community moving forward.

                                                                                                    4|Page
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 7 of 64


   •   MCSO continues to collaborate with several community advisory boards to include the court-ordered
       CAB. A single point of contact from executive command has been appointed to facilitate and organize
       meetings, providing document review, and soliciting feedback to MCSO in moving forward towards
       compliance. During this period two members, selected by MCSO, requested to step down and as such
       two new members will be selected in the very near future.


All MCSO employees read and acknowledged the Court’s Corrective Statement of April 17, 2014, and all
supervisors read and acknowledged the Findings of Fact and Conclusions of Law (Doc. 579) of May 24, 2013
and the First Order. In March 2015, the Court deemed MCSO in compliance, having met the requirements of the
Court’s Order, and is no longer obligated to report on compliance levels for the Court’s Corrective Statement of
April 17, 2014.
On July 26, 2016 the Court issued the Second Order. All MCSO employees read and acknowledged a briefing
that explained the terms of the Second Order as well as relevant background information about the Court’s May
13, 2016 Findings of Fact as required by Paragraph 273 of the Second Order.
MCSO quarterly reports and the Monitor’s quarterly reports are placed on the online learning tool, The HUB, to
allow all employees access to the reports. Employees at the rank of Lieutenant and above are required to read
these reports. MCSO leadership made these reports required reading by Lieutenants and above because they want
all leadership at MCSO to understand the importance of gaining compliance with the Court’s Order along with
what steps need to be taken to achieve compliance in areas in which they may have influence.
MCSO continues to implement the CID Liaison Program with the Patrol Districts, inviting sworn Captains to
monthly compliance status meetings, and incorporating field personnel into meetings during the Monitor’s
quarterly site visits. This Liaison Program continues to extend to several other divisions within the Compliance
Bureau to include BIO and the Professional Standards Bureau (PSB). The effects of this program have been
positive and MCSO plans to continue these practices and expand them with the expectation that will help future
gains in compliance.
In some respects, compliance under the Court’s Order requires complex technological change and advances.
Accordingly, MCSO’s Technology Bureau has the burden of developing technology-based solutions to fulfill
many of the requirements under the Court’s Order. The Technology Bureau juggles several technology projects
simultaneously with regard to its efforts to assist MCSO to achieve its goal of full and effective compliance under
the Court’s Order. Some of these projects require the retention and assistance of software development by an
outside technology vendor.
Within this rating period, one of the more important tasks the Technology Bureau has been diligently working on
is the implementation of Open Axes. Open Axes is a digital search tool that will search various data systems to
identify documents and files related to preservation orders. This was put into operation in June 2019 and added
to the operations manual of the Administrative Services Division (ASD).
Work also continues on the refinement and expansion of MCSO’s Traffic Stop Collection System (TraCS).
Working groups continue to evaluate and develop ideas on how to improve the system to become not only user
friendly for efficiency in the field but also assist patrol deputies with procedures in accordance with the Court’s
Order.
Through much collaboration and input from the parties and Monitor, the Training Division finalized and delivered
several Court’s Order-Related training curriculums. These courses include:
   •    MCSO Training Polices, GG-1 and GG-2 were revised and approved by the Monitor. This allows for the
       update of the Operations Manual to be completed.

                                                                                                         5|Page
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 8 of 64
   •    PSB-8 Internal Training course for all investigative personnel assigned to the PSB was approved.
   •   PSB-8 External Training course for all supervisors who may investigate employee misconduct was
       submitted to the Monitor and parties in June of 2019 and approved August 22, 2019.
MCSO has appreciated the feedback and input from everyone involved who contributed to making these courses
relevant, informative and deliverable. Training courses such as these are key to the overall success of the Office
and its employees.
This annual report also encompasses compliance efforts with respect to the Second Order. The Second Order
added an additional 114 Paragraphs to the 89 Paragraphs from the First Order on which MCSO is evaluated.
Overall, the Monitor gives MCSO a compliance rating on 213 Paragraphs.
The Monitor assesses these Paragraphs in two phases of compliance. Phase 1 compliance is assessed on “whether
MCSO has developed and approved requisite policies and procedures, and MCSO personnel have received
documented training on their contents” (Monitor’s Twentieth Quarterly Report, p. 7-10). Phase 2 compliance,
generally considered operational implementation, is assessed by whether MCSO can “demonstrate that it is
complying with applicable Order requirements more than 94% of the time, or in more than 94% of the instances
under review.” (Monitor’s Twentieth Quarterly Report, p. 6).
The Melendres Court’s Order Compliance Chart (See Appendix A) was developed from compliance rate
information provided in the Monitor’s quarterly reports covering the reporting period for the fiscal year of 2018
– 2019. The Monitor’s Twenty-First Quarterly Report is not due until October 9th; therefore, the Court’s Order
Compliance Chart does not include data from the 2nd quarter of 2019.
During this annual review period significant compliance progress has been made as demonstrated by the below
tables taken from the Monitor’s Twentieth Quarterly Report depicting historical compliance rates during the time
Sheriff Penzone took office:
                                       Report 12

                                                   Report 13

                                                               Report 14

                                                                           Report 15

                                                                                       Report 16

                                                                                                   Report 17

                                                                                                               Report 18

                                                                                                                           Report 19

                                                                                                                                       Report 20
                                  Phase
                  “First Order”




                                        79% 88% 85% 85% 85% 85% 97% 97% 97%
                                    1
                    10/2013




                                  Phase
                                        57% 67% 62% 65% 64% 66% 77% 75% 78%
                                    2
                                  Phase
                                        12% 72% 75% 77% 77% 78% 78% 99% 99%
                 “Second




                                    1
                  7/2016

                  Order”




                                  Phase
                                        60% 63% 66% 72% 75% 80% 81% 90% 89%
                                    2


Per the Monitor’s Twentieth Quarterly Report, MCSO is in “Full and Effective Compliance,” with 21 Paragraphs
of the Court’s Order, of the 213 paragraphs MCSO is rated on; unfortunately, MCSO did fall one percentage point
in its compliance rating for phase 2 compliance of the Second Order (as noted above), this was related to section
15 of the Monitors Quarterly Report for Document Preservation and Production. MCSO CID has met with
commanders throughout the Office to reinforce MCSO Policy GD-9 and the required procedures involved to
mitigate this issue and reinforce this policy.
MCSO continues to dedicate financial and personnel resources to advance the organization towards compliance.
MCSO’s path to compliance is a truly collaborative effort among MCSO, the Monitor, and the attorneys
                                                                                                                                                   6|Page
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 9 of 64
representing the Plaintiffs and the Department of Justice (DOJ), including technical assistance from the Monitor
when requested and substantive suggestions from the parties and the community advisory groups.
MCSO is committed to achieving its goal of “Full and Effective Compliance” as the Court’s Order defines it.
Compliance is a top priority for Sheriff Penzone because he believes gaining full and effective compliance with
the Court’s Order is also the fastest way to ensure MCSO is deploying and following the current best police
practices.




                                                                                                       7|Page
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 10 of 64

Court Implementation and Document Production

MCSO took major steps to implement Section III of the First Order. In October 2013, MCSO formed a division
titled the Court Compliance and Implementation Division consistent with Paragraph 9. In February 2015, MCSO
changed the name of this division to the Court Implementation Division, or CID. The CID is currently comprised
of 11 MCSO personnel with interdisciplinary backgrounds and various ranks: 1 Captain, 1 Lieutenant, 3
Sergeants, 2 Deputies, 1 Management Analyst, 1 Management Assistant, and 2 Administrative Assistants.
Captain Tim Palmer was assigned to command CID on March 4, 2019. Lieutenant Todd Hoggatt was assigned
the role of single point of contact with the Court and the Monitor, although MCSO’s legal team and MCSO’s
upper Command Staff also communicate with the Monitor and parties as needed. Members of CID work very
closely with MCSO counsel and MCSO Command Staff to ensure that MCSO maintains a sustained effort to
achieve its goal of full and effective compliance with the Court’s Order. CID coordinates site visits and other
activities with each of the parties, as the Court’s Order requires.
The CID strives to maintain positive and professional working relationship with the Monitor and parties. CID is
committed to its vital role in the reform process and reaching MCSO Command Staff’s directive and sincere goal
to be in full and effective compliance expeditiously. Over the past several years CID and BIO have taken a more
aggressive role in assisting commanders from various divisions and districts in identifying gaps with the Office’s
efforts towards compliance and working collaboratively with the Monitor and parties to identify different methods
to bridge these towards compliance with Court’s Order.
The CID, with the Sheriff’s approval, ensures the proper allocation of document production requests to the
appropriate MCSO units to achieve full and effective compliance with the Court’s Order. Thus, the efforts to
achieve compliance and to fulfill the Monitor’s requests involve the efforts of MCSO divisions, bureaus,
personnel and command staff, as well as personnel from the Maricopa County Attorney’s Office (MCAO). This
shared effort and allocation of assignments are set forth in Table #1 immediately as follows:
TABLE 1: MCSO UNIT ASSIGNMENTS FOR COURT’S ORDER

                                 MCSO Unit Assignments for Court’s Order
   Section                              Unit Name
   III. MCSO Implementation Unit            •   CID
   and Internal Agency-Wide
                                            •   MCAO
   Assessment (First Order)
   IV. Monitor Review Process (First        •   CID
   Order)                                   •   MCAO

   V. Policies and Procedures (First        •   CID
   Order)
                                            •   Human Resources Bureau, ASD (Policy Section)
                                            •   MCAO

   VI. Pre-Planned Operations (First        •   CID
   Order)                                   •   ASD (Policy Section)
                                            •   Detective and Investigations Bureau



                                                                                                        8|Page
         Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 11 of 64
VII. Training (First Order)          •       CID
                                     •       MCAO
                                     •       Training Division

VIII. Traffic Stop Documentation
                                     •       CID
and Data Collection and Review
                                     •       BIO
(First Order)
IX. Early Identification System      •       CID
(“EIS”) (First Order)                •       BIO/Early Intervention Unit (EIU)
X. Supervision and Evaluation of     •       CID
Officer Performance (First Order)    •       Command Staff
                                     •       Human Resources Bureau, ASD and Personnel Services
                                             Division
XI. Misconduct and Complaints        ••      Bureau
                                             CID of Internal Oversight/Early Intervention Unit
(First Order)                         ••     Enforcement
                                             Command StaffBureau
                                       ••    Maricopa
                                             PSB       County Attorney’s Office
                                        ••   Training Division
                                             Supervisors in each unit
XII. Community Engagement (First
Order)                               •       CID
                                     •       Community Outreach Division (COrD)

XV. Misconduct Investigations,       •       CID
Discipline, and Grievances (Second   •       PSB
Order)                               •       Training Division
                                     •       COrD
                                     •       MCSO Command Staff and District Commanders
                                     •       ASD

XVI. Community Outreach and the      •       CID
Community Advisory Board             •       COrD
(Second Order)                       •       PSB

XVII. Supervision and Staffing       •       CID
(Second Order)                       •       Command Staff
                                     •       Human Resources Bureau, ASD and Personnel Services
                                             Division
                                     •       BIO/EIU
                                     •       Enforcement Bureau




                                                                                              9|Page
            Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 12 of 64
   XVIII Document Preservation and         •   CID
   Production (Second Order)               •   Command Staff
                                           •   Human Resources Bureau, ASD and Personnel Services
                                               Division

   XIX. Additional Training (Second        •   CID
   Order)                                  •   MCAO
                                           •   Training Division

   XX. Complaint and Misconduct            •   CID
   Investigations Relating to Members      •   MCAO
   of the Plaintiff class (Second Order)   •   PSB


In response to Paragraph 19 of the Court’s Order concerning review of existing Policy and Procedures, and
Paragraph 30 regarding timely submissions, the CID, working with the Policy Section, reviewed MCSO Policies
and Procedures. Please see the Annual Policy Assessment Section for further details.
The First Order, Section IV directs submission of policies and appeals, and sets deadlines. Consistent with
Paragraph 14, MCSO responded expeditiously to all requests for documentation. Consistent with Paragraph 15,
MCSO completed resubmissions when requested (e.g., format changes to document requests, changes to training
curriculum via the consultant, etc.). Additionally, as per Paragraphs 16 and 31, MCSO promptly disseminated
Office Policies and Procedures, and other documents following Monitor approval.
In attempt to try and accelerate the pace of compliance, the Monitor circulated a draft policy and curriculum
review proposal which was adopted. Both MCSO and the parties have maintained established deadlines to provide
their respective revisions to and voice any concerns with MCSO policies and training curricula being reviewed.
The CID is responsible for facilitating data collection and document production. The CID responded to numerous
combined document requests during this reporting period and produced over one million pages of documents. In
addition to the Monitor document requests, CID facilitates the production of training material and policies and
procedures to the Monitor for review and approval.




                                                                                                     10 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 13 of 64

Inspections and Quality Assurance Audits
Consistent with the Court’s Order mandate to engage in periodic audits, on September 29, 2014, MCSO created
BIO to address the Court’s Order compliance and to assist the Sheriff's Office by providing timely and
professional auditing, inspections, technical and review services. This includes the assessment of employee
performance and misconduct, management functions, the promotion of integrity, economy, efficiency and
effectiveness of Office programs, services and activities. BIO inspections and audits allow MCSO to assess
whether personnel are in compliance with the Court’s Order and MCSO Policy.
BIO includes two MCSO units; the Audits and Inspections Unit (AIU) and the EIU. The BIO team is comprised
of a combination of sworn, detention and civilian Sheriff's Office staff.
AIU’s primary function is to conduct audit and non-audit services for the Sheriff’s Office. AIU conducts audits
and routine compliance inspections on an ongoing basis. The purpose of the audits is to determine compliance
with Office policy, promote proper supervision, and support compliance with the Court’s Order.
EIU is responsible for the implementation, maintenance, and operation of the EIS and for providing training and
assistance to the EIS users. The unit conducts data analysis and where applicable, data input, and follow-up
interventions to address problematic conduct and/or operating procedures.
One of the most important functions of BIO is that it enables MCSO to audit and inspect MCSO and MCSO
personnel to assure compliance with the Court’s Order. Following a review of inspection results, BIO made the
following efforts in response to identified deficiencies or drastic changes observed in compliance rates. The goal
in this area is to proactively address deficiencies and remedy outstanding issues that negatively affect compliance
rates.
The first area where issues were observed was the June inspection for Complaint Intake Testing, In June, there
was a decline in compliance from consistent 100% results down to 50%. Following a review, it was found the
deficiency was an isolated issue related to the Communications Division. In response, a checklist was developed
that outlined a step by step process to ensure compliance with complaint intake policies. With the issue identified,
and listed steps taken to address the issue, it is expected MCSO will regain compliance in this area.
Additionally, the new EIS Alert Inspection indicated there was a consistent issue with compliance for supervisors
completing alerts within required timeframes. The compliance rates have fluctuated between 67% to 80% with a
spike to 94% in June. BIO has begun implementing processes with hopes to improve results. EIU staff, along
with assistance from TSAU, have plans to improve communication with supervisors completing the EIS Alerts
which will help facilitate completion of the alerts within required timeframes. These plans include increased
TSAU liaisons contact with supervisors upon alert assignment and improved tracking processes for EIU staff.
During this annual review period, BIO completed the following inspections to verify compliance with the Court’s
Order requirements and identify any deficiencies. Below each inspection is the coinciding compliance of those
inspections.
CAD/Alpha Paging Messaging Inspection
CAD Messaging/Alpha Paging System Inspection: The CAD Messaging/Alpha Paging System inspection is to
ensure that CAD and Alpha Paging Messaging system entries adhere to Office policy and that those systems were
not used by employees to discriminate or denigrate any persons, in compliance with the Court’s Order. AIU
conducts a CAD Messaging/Alpha Paging Inspection on a monthly basis by selecting a random sample of all
CAD messages and Alpha Paging messages.




                                                                                                         11 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 14 of 64




Misconduct Investigations Inspection
The purpose of this inspection is to determine if the selected administrative investigation cases were conducted
in compliance with Office policy and in support of the Court’s Order. For this inspection, a random sample of 25
closed cases from each month was reviewed. The inspection complies with MCSO Policies GH-2, Internal
Investigations, GC-17, Employee Disciplinary Procedure, GJ-26, Sheriff’s Reserve Deputy Program, and GJ-27,
Sheriff’s Posse Program, and is consistent with the Court’s Order Paragraphs 33,102, and 104. BIO’s semi-annual
audit report regarding misconduct investigations as required by Paragraph 253 has been put on hold until a
methodology for the inspection is developed and agreed upon. The methodology for this inspection was approved
on June 28, 2018. AIU began this inspection with July 2018 data for cases initiated on, or after, December 1,
2017, and closed during the respective month being inspected, with a sample selected by the Monitor. During
t he January 2019 site visit, it was determined that AIU would alter its timeline for conducting the inspections.
The inspections will be conducted two months after the investigations have been closed.



                                          Misconduct Investigations
        100%
         98%     96%     96%    100%
                                                                        99%       99%            99%   99%
         96%
                                                     97%                                   97%
         94%
         92%
                                                               93%
         90%                               92%
                 Jul     Aug     Sep       Oct       Nov       Dec       Jan      Feb      Mar   Apr   May

                                       Misconduct Investigations         Compliance Rate

                                            Note: June Inspection is still open


Quarterly Incident Report (IR) Inspection
The Quarterly IR Inspection ensures that IRs adhere to Office policy, federal and state laws, promotes proper
supervision, and supports compliance with the Court’s Order. AIU completes this inspection on a quarterly basis
by taking a sample of IRs provided each month to CID by the Monitor. IRs are uniformly inspected utilizing the
AIU matrix. Beginning July 1, 2019, the Quarterly IR Inspection will no longer be conducted independently.
Instead, the County Attorney Disposition and the Quarterly IR Inspections are going to be combined into a new
Incident Report Inspection. The Incident Report Inspection will be conducted on a monthly basis going forward.


                                                                                                             12 | P a g e
            Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 15 of 64

                                            Quarterly Incident Report (IRs)
         100%

         98%                                                                         99%                    99%

         96%

         94%
                                                         94%
         92%               93%
                       3rd Qtr 2018                 4th Qtr 2018               1st Qtr 2019            2nd Qtr 2019

                                                   Traffic Stop Data      Compliance Rate




Patrol Shift Roster Inspection
The Patrol Shift Roster inspection is conducted to ensure consistency with Policy GB-2, Command
Responsibility, and with Paragraphs 82, 84, and 86 of the Court’s Order. This inspection is conducted by
reviewing all Patrol Shift Rosters for the month inspected.


                                                       Patrol Shift Roster
        100%
         99%    100%                                   100%                                   100%                    100%
         98%              99%         99%   99%                    99%   99%       99%               99%    99%
         97%
         96%
         95%
         94%
         93%
                 Jul      Aug         Sep    Oct        Nov        Dec   Jan       Feb        Mar    Apr    May       Jun

                                               Patrol Shift Roster         Compliance Rate




                                                                                                                             13 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 16 of 64




County Attorney Disposition Inspection
The County Attorney Dispositions Inspection is conducted to ensure that there were no irreversible errors in cases
declined for prosecution by the prosecuting authority or court. To achieve this, inspectors utilized “IAPro” to
generate all County Attorney turndowns processed for the respective month. The County Attorney turndowns are
uniformly inspected utilizing the Records Division “FileBound” database and the AIU matrix developed in
accordance with Policies GF-4 and ED-3, and the Court’s Order Paragraph 75. Beginning July 1, 2019, the County
Attorney Disposition Inspection will no longer be conducted independently. Instead, the County Attorney
Disposition and the Quarterly IR Inspections are going to be combined into a new Incident Report Inspection.
The Incident Report Inspection will be conducted on a monthly basis going forward.




                                                                                                       14 | P a g e
              Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 17 of 64



Employee Email Inspection
The Employee Email Inspection is conducted to ensure that employee email accounts are utilized in compliance
with Office policy and the Court’s Order. This inspection is conducted by reviewing a random sample of Office
email accounts for 35 employees during the month inspected, utilizing the AIU matrix.



                                                 Employee Email
        100%
                100%    100%          100%              100%               100%    100%     100%   100%
         98%                    99%              99%              99%                                     99%

         96%

         94%

         92%
                 Jul    Aug     Sep    Oct       Nov     Dec       Jan      Feb       Mar    Apr   May    Jun

                                             Employee Email         Compliance Rate




Complaint Intake Testing Inspection
The Complaint Intake Testing Inspection is conducted to ensure consistency with Policy GH-4, BIO, AIU
Operations Manual, and with Paragraphs 254-260 of the Court’s Order. This testing program is designed to assess
whether MCSO employees are providing civilians appropriate and accurate information about the complaint process
and whether MCSO employees are notifying PSB upon the receipt of a civilian complaint. The first Complaint
Intake Testing Inspection was conducted in December 2018. There were no Complaint Intake Tests conducted
during the month of January 2019.



                                            Complaint Intake Testing
          1
                                                                                  100%      100%   100%
        0.8                                                               87%
                                                       83%

        0.6


        0.4                                                                                               50%
               Jul     Aug     Sep    Oct      Nov      Dec       Jan      Feb     Mar      Apr    May    Jun

                                       Complaint Intake Testing          Compliance Rate




                                                                                                                15 | P a g e
            Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 18 of 64
Supervisory Notes Inspection
The Supervisory Notes Inspection is conducted on sworn, detention, and civilian personnel to ensure that
Supervisory Note entries in the Blue Team application are compliant with Office Policy and the Court’s Order.
This inspection is conducted by uniformly inspecting the Supervisor Note entries within the IAPro database for
the random employees, utilizing the matrix developed by AIU in accordance with policies CP-8, EA-11, EB-1,
and EB-2, GB-2, and GJ-35.


                                            Supervisor Note Sworn
        100%
               100%                                                                100%
         98%                  99%             99%                99%                                     99%
                                                        98%                                       98%
         96%                         97%                                   97%             97%

         94%           95%

         92%
                 Jul   Aug     Sep    Oct      Nov      Dec      Jan       Feb      Mar    Apr    May    Jun

                                      Supervisor Note Sworn             Compliance Rate




                                       Supervisor Note Detention
        100%
                                                                                           100%   100%   100%
         98%                         99%
                       98%
         96%                  97%             97%
                                                        96%      96%       96%
         94%    95%
                                                                                   94%
         92%
                 Jul   Aug     Sep    Oct      Nov      Dec      Jan       Feb      Mar    Apr    May    Jun

                                     Supervisor Note Detention           Compliance Rate




                                         Supervisor Note Civilian
        100%
               100%           100%                     100%      100%
         98%                         99%
         96%                                                               97%             97%    97%
         94%
                                              94%                                                        94%
         92%           93%                                                         93%
         90%
                 Jul   Aug     Sep    Oct      Nov      Dec      Jan       Feb      Mar    Apr    May    Jun

                                      Supervisor Note Civilian          Compliance Rate




                                                                                                                16 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 19 of 64
Facility and Property Inspection
The Facility and Property Inspections are conducted to ensure that all MCSO Sworn and Detention facilities are
operating within Office Policy and that property and evidence are being properly secured and stored at the
respective facility. They additionally ensure that facilities are not being used in any way that discriminates against
or denigrates anyone. The Facility and Property Inspection alternates monthly between Sworn and Detention
facilities (July-Detention, August -Sworn, etc.)


                                         Facility and Property Inspection
         100%
                 100%                               100%               100%               100%       100%   100%   100%
          98%
          96%
          94%                             95%
                         94%                                  94%                 94%
          92%
                                92%
          90%
                  Jul    Aug     Sep       Oct       Nov      Dec          Jan    Feb         Mar    Apr    May    Jun

                                       Facility and Property Inspections           Compliance Rate



TraCS Discussed Inspection
The TraCS Discussed Inspection is completed to determine supervisory compliance with Office Policy and the
Court’s Order, as well as to promote proper supervision. This inspection is conducted using the TraCS System to
review a sample of randomly selected employee traffic stops from each district, selected by the Monitor. The
inspector uniformly inspects the information utilizing the AIU matrix, in accordance with the procedures outlined
in Policies EA-11, EB-1 and GB-2.


                                                     TraCS Discussed
         100%
                                100%      100%                         100%                                 100%   100%
          98%    99%                                 99%                                  99%
                         95%                                                      98%
          96%
          94%
                                                              91%                                    94%
          92%
          90%
                  Jul    Aug     Sep       Oct       Nov      Dec          Jan    Feb         Mar    Apr    May    Jun

                                                 TraCS Discussed            Compliance Rate




TraCS Reviewed Inspection
The TraCS Reviewed Inspection is completed to determine supervisory compliance with Office Policy and the
Court’s Order, as well as to promote proper supervision. This inspection is conducted using the TraCS System
to review a sample of randomly selected employee traffic stops from each district, selected by the Monitor. The
inspector uniformly inspects the information utilizing the AIU matrix, in accordance with the procedures
outlined in Policies EA-11, EB-1 and MCSO Administrative Broadcast Number 16-56.


                                                                                                                          17 | P a g e
            Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 20 of 64



                                                TraCS Reviewed
        100%
                100%          100%             100%                                            100%
         98%                                                                   99%       99%
                        98%                                            98%
         96%                                            97%
                                      96%                                                             96%
         94%
         92%
                                                               92%
         90%
                 Jul    Aug    Sep    Oct       Nov      Dec   Jan     Feb         Mar   Apr   May    Jun

                                            TraCS Reviewed       Compliance Rate




Patrol Activity Log Inspection
The Patrol Activity Log Inspection is conducted to ensure compliance with Office Policy and the Court’s Order,
as well as to promote proper supervision. Patrol Activity Logs are uniformly inspected utilizing the AIU matrix,
in accordance with procedures outlined in MCSO Administrative Broadcast Numbers 16-53, 16-100, and 17-48.



                                               Patrol Activity Log
        100%
                       100%   100%                             100%
         98%    99%                   99%       99%     99%            99%     99%       99%   99%    99%

         96%

         94%

         92%
                 Jul    Aug    Sep    Oct       Nov      Dec   Jan     Feb         Mar   Apr   May    Jun

                                         Patrol Activity Log      Compliance Rate




EIS Alerts Inspection
The EIS Alerts Inspection is conducted to ensure consistency with Policies GB-2 and GH-5 and to promote
proper supervision. AIU will conduct inspections of the EIS Alerts on a monthly basis. This inspection is
designed to access whether MCSO supervisors utilize the IAPro Early Identification case management system
by submitting the completed EIS Alerts thru the chain of command via Blue Team to the EIU in the required
timeframe (30 days). The first EIS Alerts Inspection was conducted in February 2019.




                                                                                                            18 | P a g e
                  Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 21 of 64



                                                       EIS Alerts
          1                                                                                                 94%


                                                                                       80%
        0.8

                                                                              67%            67%
                                                                                                   60%
        0.6
                   Jul    Aug   Sep   Oct       Nov       Dec      Jan        Feb      Mar   Apr   May      Jun

                                                EIS Alerts         Compliance Rate



Post Stop Ethnicity Inspection
The Post Stop Ethnicity Inspection is conducted to ensure that sworn personnel accurately record pre-stop and
post-stop ethnicity selections during traffic stops on the Vehicle Stop Contact Forms (VSCFs) and are adhering
to Policies EB-1, EB-2, GJ-35, CP-2, CP-5, CP-8. To achieve accurate inspection results, the inspector will
utilize data obtained from the TraCS system, Body-Worn Camera video (www.Evidence.com), and a list of
Hispanic surnames created by the Criminal Intelligence Division. These entries will be uniformly inspected
utilizing a matrix developed by BIO. The first Post Stop Ethnicity Inspection was conducted in May 2019.



                                                Post Stop Ethnicity
              1                                                                                          100%

        0.98

        0.96
                                                                                                                  95%
        0.94

        0.92
                    Jul   Aug   Sep   Oct        Nov         Dec    Jan        Feb     Mar   Apr   May      Jun

                                            Post Stop Ethnicity           Compliance Rate




Quarterly Bias-Free Reinforcement Inspection

The Quarterly Bias-Free Reinforcement Inspection was conducted to ensure that detention and sworn
supervisors unequivocally reinforced to their subordinates that discriminatory policing is unacceptable through
documentation in Blue Team Supervisor Note entries or Briefing Note entries in accordance with Office Policy
and the Court’s Order. However, due to a change in policy in September 2018, this inspection will be conducted
on a semiannual basis going forward. The semi-annual inspection report covering January 1, 2019 – June 30,
2019 was being finalized at the time the annual compliance report was drafted.
In an effort to adequately provide the public with current information about the audits and compliance inspections
conducted by MCSO, updates are made to the BIO website on a routine basis to meet the requirements of the
                                                                                                                   19 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 22 of 64
Court’s Order. All audits and compliance inspections, the current MCSO BIO Policy; GH-4, the organizational
chart, and BIO contact information can be found on the BIO website: http://www.mcsobio.org.


MCSO is dedicated to achieving full and effective compliance with the Court’s Order. Compliance is a top
priority for Sheriff Penzone and the leadership he has in place. All believe gaining full and effective compliance
with the Court’s Order is also the fastest way to ensure MCSO is deploying and following the current best
police practices. The work BIO and AIU completes assists in that endeavor.




                                                                                                        20 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 23 of 64

Annual Policy Assessment
The Policy Development Section of MCSO is comprised of 10 employees, who are responsible for reviewing
and revising Office Policies. The ASD Director Tiffani Shaw oversees the Policy Development Section which
consists of (1) section commander, (1) detention sergeant, (1) sworn sergeant, (1) detention officer, and (6)
management analysts.
All MCSO Policies go through a six-stage process during the review and revision period. These stages consist
of review, staff, advance, approval, publication, and electronic distribution. The policy database, Office Policy
files, and MCSO publications are reviewed for inclusion, if necessary, within the policy. In addition, input is
received from subject matter experts in the affected areas of MCSO, to include command personnel. Each
Office Policy is reviewed for proper grammar, sentence structure, and formatting. Office Policies related to the
Court’s Order are subjected to additional review and approval by the Monitor. Since the amendment of the
Second Order, CAB has also played a part in the review of policies to provide recommendations that will
increase community trust. Once the Office Policy has been finalized, approval is needed from the Policy
Development Section chain of command, the Chief of Staff and the Chief Deputy.
Upon receipt of the Court’s Order, and consistent with Paragraph 18 requirements that MCSO deliver police
services consistent with the Constitution, and the laws of the United States and Arizona, MCSO continually
reviews its Office Policies and Procedures. In fulfillment of its duties and obligations under Federal and Arizona
law, MCSO is committed to ensuring equal protection under the law and bias-free policing. To ensure
compliance with the Court’s Order, MCSO continues to comprehensively review all Office patrol operations
policies and procedures, consistent with Paragraph 19 of the Court’s Order.
Consistent with the Court’s Order, Paragraph 31 requirements regarding MCSO personnel’s receipt and
comprehension of the Office Policies and Procedures, the Training Division utilizes TheHUB system to
distribute and require attestation of all Briefing Boards and published Office Policies. TheHUB system
memorializes and tracks employee compliance with MCSO Office Policy and Procedures, employees
acknowledge they understand and shall abide by the requirements of Office Policies and Procedures. MCSO
provides the Critical, Detention, Enforcement, and General Policies through TheHUB as a resource for all
MCSO personnel.

During this annual period, the Policy Development Section reviewed, revised, and published 33 Office Policies
relative to the Court’s Order. These Office Policies were reviewed and approved by the Monitor. (See Table
#2):




TABLE 2: DISSEMINATION OF COURT ORDER RELATED POLICIES FOR 2018/2019

                                  Dissemination of Court Order Related Policies
 Policy
             Policy Name                                                                      Published Date
 No.
 CP-2        Code of Conduct                                                                    03/15/2019
 CP-3        Workplace Professionalism: Discrimination and Harassment                           01/24/2019
 CP-5        Truthfulness                                                                       04/18/2019

                                                                                                         21 | P a g e
           Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 24 of 64
 CP-8      Preventing Racial and Other Bias-Based Profiling                         09/26/2018
 CP-11     Anti-Retaliation                                                         12/13/2018
 EA-2      Patrol Vehicles                                                          02/20/2019
 EA-3      Non-Traffic Contact                                                      06/28/2019
 EA-11     Arrest Procedures                                                        06/18/2019
 EB-2      Traffic Stop Data Collection                                             05/01/2019
 EB-7      Traffic Control and Services                                             03/29/2019
 ED-2      Covert Operations                                                        04/04/2019
 GA-1      Development of Written Orders                                            03/28/2019
 GB-2      Command Responsibility                                                   06/28/2019
 GC-11     Employee Probationary Periods                                            03/28/2019
 GC-12     Hiring and Promotional Procedures                                        06/14/2019
 GC-13     Awards                                                                   01/24/2019
 GC-16     Employee Grievance Procedures                                            04/02/2019
 GC-17     Employee Disciplinary Procedures                                         06/27/2019
           Litigation Initiation, Document Preservation, and Document
 GD-9
           Production Notices                                                       05/03/2019
 GE-4      Use, Assignment, and Operation of Vehicles                               06/27/2019
 GF-1      Criminal Justice Data Systems                                            02/20/2019
 GF-3      Criminal History Record Information and Public Records                   04/03/2019
 GH-2      Internal Investigations                                                  06/28/2019
                                                                              2018/2019 SOAR sent
 GH-4
           BIO Audits and Inspections                                          to the Monitor Team
                                                                              2018/2019 SOAR sent
 GH-5
           EIS                                                                 to the Monitor Team
 GI-1      Radio and Enforcement Communications Procedures                          04/03/2019
 GI-5      Voiance Language Services                                                01/04/2019
 GI-7      Processing of Bias-Free Tips                                             06/14/2019
                                                                              2018/2019 SOAR sent
 GJ-24
           Community Relations and Youth Services                              to the Monitor Team
 GJ-26     Sheriff’s Reserve Deputy Program                                         06/28/2019
 GJ-33     Significant Operations                                                    04/02/19
                                                                              2018/2019 SOAR sent
 GJ-36
           Use of Digital Recording Devices (Non Body-Worn Cameras)            to the Monitor Team
 GM-1      Electronic Communications, Data and Voice Mail                           03/07/2019

During this annual period, the Policy Development Section has continued to review and revise the
following Office Policies (See Table #3):




                                                                                            22 | P a g e
          Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 25 of 64
TABLE 3: ORDER RELATED POLICIES UNDER REVIEW/REVISION FOR 2018/2019

                    Order Related Policies Under Review/Revision
 Policy
          Policy Name                                                     Date Opened
 No.
 CP-2     Code of Conduct                                                  06/25/2018
 CP-3     Workplace Professionalism: Discrimination and Harassment         07/03/2018
 CP-5     Truthfulness                                                     06/28/2018
 CP-8     Preventing Racial and Other Bias-Based Profiling                 06/12/2018
 CP-11    Anti-Retaliation                                                 06/12/2018
 EA-2     Patrol Vehicles                                                  06/28/2018
 EA-3     Non-Traffic Contact                                              06/27/2018
 EA-11    Arrest Procedures                                                06/27/2018
 EB-1     Traffic Enforcement, Violator Contacts, and Citation Issuance    03/08/2018
 EB-2     Traffic Stop Data Collection                                     06/28/2018
 EB-4     Traffic Records                                                  01/06/2016
 EB-7     Traffic Control and Services                                     07/05/2018
 ED-2     Covert Operations                                                06/28/2018
 ED-3     Review of Cases Declined for Prosecution                         06/30/2016
 GA-1     Development of Written Orders                                    08/24/2018
 GB-2     Command Responsibility                                           07/02/2018
 GC-4     Employee Performance Appraisals                                  07/19/2018
 GC-7     Transfer of Personnel                                            07/20/2017
 GC-11    Employee Probationary Periods                                    06/28/2018
 GC-12    Hiring and Promotional Procedures                                07/19/2018
 GC-13    Awards                                                           06/05/2018
 GC-16    Employee Grievance Procedures                                    07/02/2018
 GC-17    Employee Disciplinary Procedures                                 07/02/2018
          Litigation Initiation, Document Preservation, and Document
 GD-9                                                                      07/02/2018
          Production Notices
 GE-3     Property Management and Evidence Control                         12/27/2017
 GE-4     Use, Assignment, and Operation of Vehicles                       03/26/2018
 GF-1     Criminal Justice Data Systems                                    06/28/2018
 GF-3     Criminal History Record Information and Public Records           07/02/2018
 GF-5     Incident Report Guidelines                                       08/23/2017
 GG-1     Peace Officer Training Administration                            07/02/2018
 GG-2     Detention/Civilian Training Administration                       07/02/2018
 GH-2     Internal Investigations                                          07/16/2018
 GH-4     BIO Audits and Inspections                                       02/15/2017
 GH-5     EIS                                                              07/20/2017
 GI-1     Radio and Enforcement Communications Procedures                  08/29/2018
 GI-5     Voiance Language Services                                        06/06/2018
                                                                                        23 | P a g e
            Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 26 of 64
 GI-7       Processing of Bias Free Tips                                         06/06/2018
 GJ-2       Critical Incident Investigations                                     08/24/2015
 GJ-3       Search and Seizure                                                   07/20/2018
 GJ-5       Crime Scene Management                                               08/17/2016
 GJ-24      Community Relations and Youth Programs                               10/10/2017
 GJ-26      Sheriff’s Reserve Deputy Program                                     07/05/2018
 GJ-27      Sheriff’s Posse Program                                              10/07/2014
 GJ-33      Significant Operations                                               07/11/2018
 GJ-35      Body-Worn Cameras                                                    07/20/2017
 GJ-36      Use of Digital Recording Devices (Non Body-Worn Cameras)             09/21/2015
 GM-1       Electronic Communications, Data and Voicemail                        06/28/2018

During this annual period, the Policy Development Section submitted the following Office Policies to CAB
for input/recommendations (See Table #4):

TABLE 4: POLICIES SENT TO CAB FOR INPUT/RECOMMENDATIONS FOR 2018/2019

                        Policies sent to CAB for input/recommendations
  Policy                                                                     Date Submitted to
            Policy Name
   No.                                                                             CAB
 CP-2       Code of Conduct                                                     06/25/2018
 CP-8       Preventing Racial and Other Bias-Based Profiling                    06/25/2018
 CP-11      Anti-Retaliation                                                    06/25/2018
 EA-3       Non-Traffic Contact                                                 070/9/2018
 EA-11      Arrest Procedures                                                   07/09/2018
            Traffic Enforcement, Violator Contacts, and Citation
 EB-1                                                                            07/09/2018
            Issuance
 GC-13      Awards                                                               06/11/2018
 GH-2       Internal Investigations                                              08/23/2018
 GI-5       Voiance Language Services                                            06/11/2018
 GI-7       Processing of Bias-Free Tips                                         06/11/2018
 GJ-24      Community Relations and Youth Programs                               02/08/2018

The Briefing Board is an official informational publication used by MCSO to announce revised, time-sensitive
changes to MCSO Office P olicy. The Briefing Board has the same force and effect as written Office Policy.
In addition, MCSO utilizes the Administrative Broadcast publications to announce non-policy related
information. During this time period, the Policy Development Section published nine Court’s Order related
Briefing Boards.


The following Briefing Boards were published during this reporting period (See Table #4):




                                                                                                   24 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 27 of 64
TABLE 4: MCSO BRIEFING BOARDS FOR 2018/2019

                                            MCSO Briefing Boards
       BB No.      Subject                                                                 Date Issued
       BB 18-31    Immediate Policy Change GH-2, Internal Investigations                     08/14/18
       BB 18-41    Immediate Policy Change GB-2, Command Responsibility                      10/29/18
                   Immediate Policy Change GE-3, Property Management and
       BB 18-42                                                                               10/31/18
                   Evidence Control, GJ-5, Crime Scene Management
       BB 18-47    Immediate Policy Change GB-2, Command Responsibility                       12/04/18
                   Immediate Policy Change EB-1, Traffic Enforcement, Violator
       BB 18-49                                                                               12/13/18
                   Contacts, and Citation Issuance
                   Special Briefing Board – Information Every Employee Needs to
       BB 18-50                                                                               12/13/18
                   Know
                   Immediate Policy Change EB-1, Traffic Enforcement, Violator
       BB 19-09                                                                               03/12/19
                   Contacts, and Citation Issuance
                   Immediate Policy Change GE-4, Use, Assignment, and Operation of
       BB 19-17                                                                               04/05/19
                   Vehicles
       BB 19-29    Immediate Policy Change CP-2, Code of Conduct                              06/26/19

Further explanation of the Briefing Boards published during this reporting period:
   •    MCSO Briefing Board 18-31, published August 14, 2018 announced an immediate policy change to
        Office Policy GH-2, Internal Investigations providing updated procedures to Administrative Investigation
        Interview Guidelines and Employee Rights to an Observer.
   •    MCSO Briefing Board 18-41, published October 29, 2018 announced an immediate policy change to
        Office Policy GB-2, Command Responsibility providing updated procedures to the BIO Action Form and
        Procedures, and Audits and Inspections Unit.
   •    MCSO Briefing Board 18-42, published October 31, 2018 announced an immediate policy change to
        Office Policy GE-3, Property Management and Evidence Control, and GJ-5, Crime Scene Management,
        providing updates for proper packaging, labeling, impounding, and evidence request procedures of latent
        prints.
   •    MCSO Briefing Board 18-47, published December 04, 2018 announced an immediate policy change to
        Office Policy GB-2, Command Responsibility providing updates to the span of control for first-line patrol
        supervisors.
   •    MCSO Briefing Board 18-49, published December 13, 2018 announced an immediate policy change to
        Office Policy EB-1, Traffic Enforcement, Violator Contacts, and Citation Issuance providing updates
        regarding contact with vehicle occupants.
   •    MCSO Briefing Board 18-50, published December 13, 2018 announced information every employee
        needs to know. This is an annual announcement to remind all Office employees of their obligations with
        respect to Office Policies and to reinforce the Office’s commitment to ensure full compliance.
   •    MCSO Briefing Board 19-09, published March 12, 2019 announced an immediate policy change to Office
        Policy EB-1, Traffic Enforcement, Violator Contacts, and Citation Issuance providing updated procedures
        for submitting Incident Reports under the 910MI radio code.
   •    MCSO Briefing Board 19-17, published April 05, 2019 announced an immediate policy change to Office
        Policy GE-4, Use, Assignment, and Operation of Vehicles providing updated procedures for routing
        vehicle accident reporting in Blue Team.
                                                                                                      25 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 28 of 64
   •    MCSO Briefing Board 19-29, published June 26, 2019 announced an immediate policy change to Office
        Policy CP-2, Code of Conduct providing updates to prohibited items in secured areas of jail facilities.
During this reporting period, the Policy Development Section has taken major steps toward compliance with
the Court’s Order by:
    •    Promulgating CP-8, Preventing Racial and Other Bias-Based Profiling, to clearly prohibit
         discriminatory policing, pursuant to Paragraph 21 of the Court’s Order. The Monitor conducted a review
         of the current Office Policy in effect for October 24, 2017. On September 18, 2018, the Monitor
         approved the Policy. It was published on September 26, 2018.
    •    Reviewing and revising policy related to traffic enforcement (EB-2, Traffic Stop Data Collection,
         GH-5, Early Intervention System), to prohibit racial profiling in the enforcement of traffic laws,
         pursuant to Paragraph 25 of the Court’s Order.
    •    Reviewing and revising policies related to detentions and arrests, EA-11, Arrest Procedures, to ensure
         that race or ethnicity is not a factor in establishing reasonable suspicion or probable cause, pursuant
         to Paragraph 26 of the Court’s Order.
    •    Reviewing and revising policies for pre-planned operations, GJ-33, Significant Operations pursuant to
         Section VI; GB-2, Command Responsibility pursuant to Paragraph 83; and GA-1, Development of
         Written Orders pursuant to Paragraph 31 of the Court’s Order.
    •    Reviewing and revising policies and procedures as necessary upon notice of a policy deficiency during
         audits or reviews, pursuant to Paragraph 34 of the Court’s Order.
The Policy Development Section will continue to review all patrol operations policies and procedures and make
appropriate amendments as needed to ensure they reflect the Court’s Order and remain current with professional
standards and the laws of the state of Arizona and the United States Constitution.
During this annual period, the Policy Development Section reviewed approximately 142 MCSO Office Policies
in preparation for revision, continued with its annual review of all Critical Policies, and published 54 Briefing
Boards and 121 Administrative Broadcasts.
This includes 33 MCSO Office Policies and 9 Briefing Boards that were directly related to the Court’s Order.
There were no Administrative Broadcasts published that were related to the Court’s Order.




                                                                                                       26 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 29 of 64

Pre-Planned Operations
The Court’s Order, Paragraph 36 requires that MCSO develop a written protocol including a statement of
operational motivations and objectives, parameters for supporting documentation, operational plans, and
instructions for supervisors, deputies, and posse members. To comply with Paragraph 36, MCSO developed and
disseminated Office Policy, GJ-33, Significant Operations. GJ-33 includes protocol templates and instructions
for Significant Operations and Patrols as the Court’s Order, Section VI directs. MCSO completed training for this
policy on December 31, 2014.
MCSO did not conduct any significant operations during this annual reporting period.
MCSO has been in Phase 1 and Phase 2 compliance with Section V (Pre-Planned Operations) of the First Order
which, is delineated in Paragraphs 35-40, since December 31, 2014.




                                                                                                      27 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 30 of 64

Training
The MCSO Training Division delivered several Court’s Order-related courses critical to the overall success of
MCSO. MCSO recognizes the importance of Training and how not only will it assist in obtaining Full and
Effective compliance, but it is key to ensuring the continued delivery of constitutionally sound policing.
To accomplish the goals towards compliance, the Training Division has continued to evolve and to deliver quality
and impactful training. The First Order requires MCSO to develop three types of training: 1) Bias-Free Policing
consistent with Paragraphs 48 and 49; 2) Detentions, Arrests, and Immigration-Related Laws consistent with
Paragraphs 50 and 51; and 3) Supervisor and Command Level Training consistent with Paragraphs 52 and 53.
The Second Order requires MCSO to develop additional misconduct related Training and misconduct
investigations training for supervisors consistent with Paragraphs 178-182.
On several occasions during this rating period, members of the Monitor Team have worked with MCSO in a
consulting capacity to assist with the development of the training curriculum. These “Technical Assistance
meetings” (“TA meetings”) are in addition to the quarterly Monitor site visits in which multiple attorneys and
representatives of the Plaintiffs and Plaintiff Intervener participate. MCSO found these Monitor/MCSO TA
meetings to be extremely fruitful and have a positive effect on the finalization and delivery of training. MCSO
has found the collaborative working relationship it has established with the parties extremely helpful towards
completing tasks, making reforms, and updating training. However, MCSO does not consider the collaborative
spirt we have openly supported to be evidence of a lack of knowledge, ability, or competency on MCSO’s behalf.
MCSO Training believes this collaborative effort is in the best interest of the reform efforts ordered by the Court.
The Training Division revised MCSO Training Polices, GG-1 and GG-2. The newest version of GG-1 and GG-2
was approved by the Monitor and published in August 2019. MCSO Training is currently working on updating
the Operations Manual now that a new policy has been approved. MCSO plans to incorporate many of the
Monitor’s non-binding suggestions into the operations manual.
The PSB-8 Internal Training course for all investigative personnel assigned to the PSB was approved and
delivered on July 18, 2019.
The PSB-8 External Training course for all supervisors who may investigate employee misconduct was submitted
to the Monitor and parties in June of 2019. After completing the review process, the curriculum was approved by
the Monitor in August of 2019. The Train the Trainer was held on August 22, 2019 and delivery of the training
will continue through October 2019.
The 2019 Supervisor Responsibilities: Effective Law Enforcement (SRELE) was sent to the Monitor and parties
on or about August 2, 2019. MCSO, the Monitor, and parties are currently working through the training approval
process.
The 2019 Annual Combined Training (ACT) is still under development.
The MCSO Training Division heard and considered suggestions that outside vendors be hired to provide Implicit
Bias Training. In 2018, MCSO contracted with the Anti-Defamation League (ADL) to provide four hours of the
2018 ACT.


For FY 2018-2019, MCSO Training MCSO delivered a significant amount of Training:
          Course Title                      Sessions                Students         Hours
                                            Offered                 Attended         Completed
          Annual Combined Training (18 ACT) 35                      1,052            350

          Bias Free Policing (12 HR)              3                 49               36

                                                                                                         28 | P a g e
  Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 31 of 64
Blue Team Entry System                13   183         26

Body Worn Camera                      2    41          8

Detention Arrests and Immigration     3    50          24
Related Laws (6 HR)

EIS                                   3    54          30

Internal Investigations Training      2    57          16
(PSB40)

Internal Investigations Training      11   185         88
(PSB8)

Supervisor Employee Performance       2    44          18
Appraisal (EPA)

SRELE                                 10   144         90

Traffic and Criminal Software TraCS   6    90          36

Traffic and Criminal Software TraCS   2    8           10
(Detention)

                                      92   1,772            732




                                                                        29 | P a g e
                           Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 32 of 64

Traffic Stop Documentation and Data Collection and Review
During this rating period, BIO conducted 12 traffic stop related inspections to comply with the Court’s Order,
paragraph 64 (See Section III-D). The Monitor chose a random sample of traffic stops for each inspection. The
inspections comply with MCSO Policies EB-1, Traffic Enforcement, Violator Contacts, and Citations Issuance,
and EB-2, Traffic Stop Data Collection; and is consistent with the Court’s Order, Paragraphs 54 a-m, 55, 56, and
57. Respective division commanders received BIO Action Forms for any deficiencies.
    •   During the 3rd quarter of 2018, the overall compliance rate for the quarter was 99%. July’s compliance
        rate was 100%, August’s compliance rate was 98%, and September’s compliance rate was 100%.
    •   The 4th quarter of 2018 had an overall compliance rate of 97%. The monthly compliance rates were
        96% for October, 100% for November, and 96% for December.
    •   The 1st quarter of 2019 had an overall compliance rate of 84%. The monthly compliance rates were 91%
        for January, 86% for February and 77% for March.
    •   The 2nd quarter of 2019 had an overall compliance rate of 92%. The monthly compliance rates were 94%
        for April, 89% for May and 94% for June.


                                                             Traffic Stop Data
                               100%
                                90%
             Compliancy Rate




                                80%   100   98    100   96      100                             94             94
                                70%                                   96    91    86                   89
                                60%                                                     77
                                50%
                                40%
                                30%
                                20%
                                10%
                                 0%
                                      Jul   Aug   Sep   Oct     Nov   Dec   Jan   Feb   Mar    Apr    May      Jun



In addition to the Monthly Traffic Stop Data Inspections completed by BIO, MCSO started a partnership with a
new vendor to aid in the analysis and review of Traffic Stops and Traffic Stop Data. CNA was chosen to replace
the previous vendor, Arizona State University (ASU), in an effort to continue to improve the analysis and work
being done to look at traffic stop behavior and outcomes. CNA is an organization with over 75 years of experience
helping federal, state and local law enforcement agencies analyze and improve their organizations in a variety of
areas.
MCSO has worked with the Monitor, the parties, and CNA to develop the next TSAR. The methodology for the
report was approved by the Monitor in April 2019.1 The fourth TSAR will be published during the first half of
the next fiscal year. The supervisor intervention process will become part of the Traffic Stop Monthly Reports
(TSMR) replacing the annual report interventions. This process will allow for more timely interventions. The
TSMR is on track to be started during the next fiscal year.
 MCSO worked through its response to the ASU traffic stop analysis that was published in June of 2018. This
was the third agency-wide comprehensive annual evaluation of traffic stop data. The third TSAR consisted of
agency-wide comprehensive analyses of self-initiated traffic stops by deputies for activity from July 1, 2016
through June 30, 2017. MCSO worked collaboratively with the Monitor and parties to establish a supervisory
intervention process as an appropriate response to address those identified as statistical outliers in the 3rd TSAR.

1
 As noted above, subsequent to that approval, and after preliminary testing by CNA, CNA and MCSO notified the parties and the
Monitor of some adjustments and updates to the approved methodology. MCSO and CNA continue to work with the parties and the
Monitor moving forward regarding calibration of the methodology as it is implemented to produce the annual traffic stop report
                                                                                                                         30 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 33 of 64
The Response to the employees identified as statistical outliers in TSAR 3 had a multi-tiered approach to its
interventions. Employees who participated in the 3rd TSAR Interventions participated in an Action Plan, a
thorough review of traffic stop activity as well as four in person meetings spread over three months with command
to discuss the progress and findings.
In an effort to address implicit bias within the agency identified in the TSAR responsive to Paragraph 70, MCSO
worked with the Monitor and parties to develop the Plan related to the TSAR Interventions. This involved a series
of videos produced by the New York Times that helped with understanding of and ways to manage implicit bias.
MCSO explored the length of stops threshold related to Benchmark 8 (data validation). Initially, there was the
two minutes and 600 minutes threshold for the length of stops. A review of the threshold led to the development
of a methodology that could help to determine the length of stops threshold. As a result of the methodology, the
Monitor approved a quarterly shift in the length of stops threshold, which means the threshold will change every
quarter. The change in the quarterly threshold will be determined by result of the length of stops threshold
analysis. This analysis was set to provide the upper and the lower bounds for the length of stops threshold. The
traffic stops data for the previous quarter will be used in the analysis to determine the length of stops threshold
for the following quarter. For example, the traffic stops data for first calendar quarter (January through March)
will yield the result for the threshold and the threshold will be applied to the traffic stop validate for the second
calendar quarter (April through June). The implication is there will not be any static length of stops threshold
for data validation.

During this fiscal year, 80% of BIO’s EIU and the Traffic Stop Analysis Unit (TSAU) Operations Manual was
approved. There are four sections that will be approved shortly after the new fiscal year. This was a joint effort
of BIO working collaboratively with the Monitor and parties. Some of the sections remaining are the definitions
section, which will be last to ensure it captures all needed definitions from the entirety of the manual as well as
the traffic stop analysis related sections, which are currently in the final stages of development. There are
additional sections that are being updated to mirror adjusted procedures and thresholds related to the EIU and
TSAU.

EIU Operations Manual:
   -  Increased completion and approval rate by 43% to 80%; end of fiscal year 2018, approval rate was 37%
   -  Developed and gained approval of 13 sections:
          o 301. EIS INCIDENT AND ALLEGATION PROCESS
          o 302. EIS ALERT PROCESS
          o 303. EIS INFORMATION DISCLOSURE
          o 305. TRAFFIC STOP DATA QUALITY CONTROL PROCESS: SOFTWARE CHANGE
             CONTROL PROCESSES
          o 307. TRAFFIC STOP WEEKLY ANALYSIS, REPORTING, AND RESPONSES
          o 310. TRAFFIC STOP ANNUAL ANALYSIS, REPORTING, AND RESPONSES
          o 311. TRAFFIC STOP ANNUAL REPORT (TSAR) PROCESS
          o 501. MONITOR DOCUMENT PRODUCTION REQUESTS
          o 600. TRAINING
Appendix A, C, H, and J




                                                                                                          31 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 34 of 64

Early Identification System (EIS)
MCSO created EIU on January 20, 2014 to assist in the identification of employees who may exhibit problematic
behaviors that, if addressed and corrected, may assist employees in continuing to function in an efficient and
productive manner. In addition, EIU supports the effective supervision and management of employees, including
the identification of and response to potentially problematic behaviors, including racial profiling and unlawful
detentions and arrests, consistent with Paragraph 72 of the Court’s Order.
On March 24, 2017, MCSO published the Monitor-approved policy GH-5, Early Identification System (EIS),
which provides procedures for an EIS which is designed to identify Office operating procedures that may need
reevaluation and to assist supervisors with consistently evaluating employees, conducting performance
evaluations, identifying outstanding employee performance, identifying those whose performance warrants
further review, intervention, and when appropriate, a referral to PSB for alleged misconduct. It is the policy of
the Office to use data from EIS to support effective supervision, evaluation, and management of employees in
order to promote lawful, ethical, and professional police practices; to identify behavior that represents a risk to
the employee, community or the Office; and to evaluate Office operating procedures.
EIU command regularly works with CID, Training, Human Resources, MCSO Technology Bureau and Policy
sections to achieve our shared goals related EIS. Additional assistance is provided by the Monitor, the parties,
CNA and CI Technologies.
During this reporting period, the IA Pro system triggered 506 alerts:
   •   EIU forwarded 238 alerts to supervisors for further review.
   •   EIU processed and quality-assured the following:
          o Academy Notes – 350
          o Award Recipient – 230
          o Briefing Notes – 2236
          o Coaching - 192
          o Commendations – 1031
          o Critical Incident – 19
          o Data Validation - 52
          o EIS Action - 174
          o EIS Alert - 238
          o Employee Reported Activity - 703
          o Firearms Discharge – 16
          o Forced Entry – 15
          o Higher Award Nomination – 105
          o IR Memorialization – 22
          o Line Level Inspection – 3790
          o MCAO Further Notice - 328
          o MCAO Turndown Notice - 622
          o Minor Award Nomination - 82
          o Performance Assessment Measure – 481
          o Probationary Release- 11
          o Supervisor Notes – 58,085
          o Training Referral- 18
          o Use of Force – 487
          o Vehicle Accident – 179
                                                                                                        32 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 35 of 64
           o Vehicle Pursuits - 17

During this reporting period, EIU has continued efforts to maintain the day to day basic functions of EIS and
utilizes the system to its full potential while continually working to improve EIS through enhancement and
modification. Aside from the day-to-day maintenance of EIS, there are numerous ongoing projects that further
the EIU goal to improve efficiency and support effective supervision.

Completed efforts this year include improved vetting procedures for alerts generated by EIS and approved
procedures for evaluating alert effectiveness. Both efforts will improve the alert process and assist EIU in
compliance efforts. The vetting process was developed to ensure that only accurate and appropriate alerts are
sent to the field for review. This process both increases the credibility of the alert process while reducing the
workload of supervisors in the field. Evaluating alert effectiveness procedures have been approved during this
reporting period with plans to develop policies and training in the following year.

Additional ongoing improvements/projects include revision of the EIS supervisor training course, evaluation of
current alert thresholds, and addition of resources to the HUB that will assist supervisors in completing alert
reviews.

To further improve communication and compliance, EIU and TSAU staff continue to work to implement a
liaison program to regularly assist supervisors with alerts and other EIS-related tasks. This program allows
supervisors and employees the opportunity to ask questions and provide feedback and will help to improve
communication between employees and EIU. This in conjunction with the Alert Review Group will allow EIS
to support the effective supervision and management of MCSO employees.




                                                                                                         33 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 36 of 64

Supervision and Evaluations of Deputy Performance
The Court’s Order requires increased deputy supervision and evaluation. The Patrol Bureau Chiefs continue to
hold monthly meetings with District Commanders to discuss progress and future measures to further compliance
efforts with the Court’s Order.
MCSO remains committed to promoting and maintaining a staffing level that ensures compliance with MCSO
policy GB-2, Command Responsibilities and Paragraph 266 of the Court’s Order and every deputy is assigned to
a clearly identified Supervisor as required by Paragraph 84. MCSO complies with the requirements of these
Paragraphs and is guided in doing so by Policy GB-2, Command Responsibility, which states, “First-line Patrol
supervisors shall be assigned as primary supervisor to no more persons than it is possible to effectively supervise.
First-line Patrol supervisors shall be assigned to supervise no more than eight deputies, but in no event, should a
patrol supervisor be responsible for more than ten deputies. If circumstances warrant an increase or decrease in
the level of supervision for any unit, squad, or shift, the reason shall be documented in a memorandum.”
On September 5, 2017, MCSO published an administrative broadcast launching the Chain of Command program
which delineates the reporting structure for every employee in the Office. The program is used to align every
employee with their current supervisor so that necessary and/or required documentation is routed/captured by the
systems that currently link into the program and is required training for new supervisors:
   •   Employee Performance Appraisal (EPA)
   •   EIU alerts
   •   Transfer Evaluations (EPA)
   •   Training (HUB) approvals
   •   BIO Action Form
   •   EI Pro
   •   Blue Team entries/reviews

MCSO is optimistic supervisors will utilize the skills and information they gleaned from these courses to promote
effective and efficient supervision of subordinates to include the appropriate completion of EPAs.
At the end of the 1st quarter in 2019, MCSO established a work group to explore the current EPA with the goal
of streamlining the process, improving its effectiveness in evaluating performance, and gaining compliance with
applicable Court’s Order Paragraphs. Prior to the formation of the workgroup, the adequate completion of EPAs
had been and continues to be points of discussion with Commanders during monthly meetings. While progress
has been made regarding the thoroughness of EPAs, the formation of the workgroup was acknowledgement that
work must continue.
The workgroup, consisting of several captains, lieutenants, and personnel from Human Resources, met
consistently over several months to discuss performance management and develop recommendations to improve
the EPA process. Topics evaluated by the workgroup included but were not limited to:
       •       encouraging a performance management attitude that includes goal setting and performance
               planning at the beginning of the performance cycle;

       •       adopting a philosophy of managing to employee competencies and definitions as a replacement to
               rating dimensions;

       •       updating the performance management evaluation scale which is currently limited to either
               “meet standards” or “does not meet standards;”




                                                                                                         34 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 37 of 64
       •       assessing the EPA template sections that supervisors are expected to complete to ensure an
               appropriate number of sections are available to document information necessary to achieving
               compliance; and

       •       programming the EPA electronic tool so evaluators experience an efficient and streamlined
               process that includes ready access to supervisor notes housed in the Blue Team application.
As part of its evaluative process, the workgroup attended a demonstration of the performance management tool
currently utilized by other Maricopa County departments to gain insight into potential process and/or system
functionality to consider in improving MCSO overall process as well as the tool used to create the current
electronic EPA. Further, a subcommittee consisting of sworn supervisors from the EPA workgroup met over the
course of multiple weeks for intensive working sessions to develop a writing assistant tool to replace the question
format contained within the rating dimensions of the current EPA. The result of the foregoing efforts is a new
EPA template and competency level setting tool.
Next steps for MCSO include piloting the new EPA template with a small group of sworn supervisors to see the
workgroup recommendations in action and obtain feedback from participants before further work on the process
continues. Such future steps are likely to include re-programming the electronic EPA tool to conform to the pilot
tested template; updating GC-4, Employee Performance Appraisals, to revise guidance to supervisors in the fair,
impartial and accurate performance management of all employees, and bringing up-to-date corresponding training
curricula to ensure supervisors have the necessary tools and information to successfully manage employee
performance.
In addition, during this rating period MCSO, through consultation with the Monitor, sought out any deficient
EPAs identified to use as training tools for those responsible for authoring or reviewing. The specific categories
utilized by the Monitor to assess compliance with EPAs was discussed and these same categories shared with all
commanders to reinforce and encourage structure for developing and reviewing EPAs in the future in order to
move toward compliance in these areas.
MCSO continues to improve and expand the capabilities of the TraCS system in order to ensure accountability
and consistency agency wide. Some of these enhancements this past year to assist supervisors in effectively and
appropriately supervising their subordinates include:
   •   Upgrades to the TraCS system to provide consistent capabilities for supervisors and deputies including a
       number of auto population features to ensure procedures are completed and evaluated.
   •   Development of a case management application to be integrated in FY 2019-2020 to provide supervisors
       better tools to manage the cases assigned to deputies.
MCSO updated and published Policy GB-2, Command Responsibility, on July 2, 2018. The Policy Development
Section provided several updates to this policy over the year to address BIO Action Forms and audits as well as
span of control for supervisors. The purpose of this policy is to establish the order of command authority in the
absence of the Sheriff, clear lines of authority through unity of command, guidelines for effective span of control,
and other elements of command responsibility. It is the policy of the Office to ensure that supervisors, at all levels,
provide proper direction, coordination and control of subordinates. Additionally, supervisors shall direct their
efforts toward the intelligent and efficient performance of the functions of the Office and shall require their
subordinates to do the same.
MCSO is committed to cultivating a professional law enforcement agency and enhancing its enforcement and
detention services for our communities and citizens. As MCSO moves forward during this transition, AIU is
committed to providing the tools necessary in the improvement of supervision, Policy compliance, and
compliance with the Court’s Order; with the goal of achieving accountability and maintaining a level of
professionalism our employees are held to. It is vital for all leaders to embrace these opportunities to improve and
move our agency forward. Employees of AIU recognize the hard work and challenges that lie ahead, and their
efforts will be crucial to future successes and the accomplishment of fulfilling the Office mission.
                                                                                                            35 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 38 of 64
The efforts in the area of Supervision and Evaluation of Performance are recognized as critical to the overall
effectiveness of MCSO’s efforts to gain compliance. Providing supervisors with the training, tools, and skill sets
to ensure proper supervision and evaluation is a priority.




                                                                                                       36 | P a g e
               Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 39 of 64

Misconduct and Complaints Annual Report
PSB worked with DOJ to identify a subject matter expert to provide specialized misconduct training to
investigators assigned to PSB; and contracted an outside vendor to develop the annual eight-hour continuing
training. The PSB-Internal annual training in conducting investigations involving victims of domestic violence,
assault, and sexual assault; and the annual eight-hour refresher training for supervisors outside of PSB who
conduct misconduct investigations, were completed.

Consistent with the Court’s Order, Paragraph 251c, PSB continued to develop a survey in order to collect
demographic information from its complainants to ensure that complainants are treated fairly and without bias.

During this reporting period, PSB again experienced an influx of complaints, resulting in a significant backlog of
investigations and division case review. PSB attempted to alleviate the workload by implementing the following:

           •    Complaints alleging inadequate level of service due to manpower or resources, or statutory
                authority required of MCSO; or a complaint that is not an allegation of employee misconduct,
                were processed as a service compliant, which requires less investigative action than an
                administrative investigation.

           •    Creation of Service Complaint short form-Revision to expedite the process for handling service
                complaints in which it can immediately be identified that the complaint does not involve an MCSO
                employee.

           •    Increased utilization of the PSB Commander’s discretion to determine that internal complaints
                alleging minor policy violations can be addressed without formal investigation if certain criteria
                exist.

           •    Implemented a protocol for situations in which witness interviews may not need to be conducted
                (for example, when there is clear and convincing evidence, without the need to interview some
                potential witnesses, that misconduct did nor did not occur).

           •    Implemented a protocol for offering an in-person interview of external complainants, witnesses,
                and investigative leads, and, when appropriate, conducting interviews over the phone to expedite
                information gathering.

           •    PSB engaged supervisors from the Administrative Support Division to assist with the initial case
                reviews of district investigations; and researching a partnership with Maricopa County Human
                Resources to initially vet employee relations complaints to determine whether a policy violation
                occurred.

           •    Increase in budgeted positions in FY 2018/2019 and 2019/2020 for both sworn, detention and
                civilian investigators; and administrative support staff.


PSB completed and published its Operations Manual in December 2018. Also, PSB continued to publish on its
website the Semi-Annual Public Report of Misconduct (Paragraph 251) and monthly website summaries of
completed investigations (Paragraph 252).

To assure that MCSO’s actions comply with the Court’s Order and the high standards the Office expects, MCSO
continued with a multi-step approach to address misconduct and complaints.
                                                                                                       37 | P a g e
               Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 40 of 64


           •    First, PSB continues to review all division level investigations and provide written feedback to
                division level investigators and their chains of command in order to improve the thoroughness of
                the investigations, obtain structure and consistency in format, ensure the inclusion of proper forms,
                and provide assistance with future investigations. The intent of the feedback is to evaluate, educate,
                assist and provide suggestions for future division level investigations. The PSB also provides
                feedback regarding the efficiency and thoroughness with which the divisions undertake and
                complete administrative investigations. PSB reviews division cases for quality control prior to
                final submission to the appointing authority for final findings.

           •    A sworn lieutenant and two sworn sergeants are permanently assigned to PSB to act as liaisons
                with the other divisions. They are tasked with the primary responsibility of reviewing all division
                level cases for thoroughness and accuracy; providing investigative feedback to the investigator and
                his chain of command; and documenting and tracking investigative deficiencies, pursuant to the
                Second Order, Paragraph 211. PSB continues to monitor and track investigative deficiencies that
                occur at the division level.

           •    Second, although MCSO revised, disseminated, and delivered the Court’s Order-related training
                (4th quarter 2014), Policy GH-2, Internal Investigations, the PSB worked with the Policy Section
                to revise Office Policy GH-2, to include additional compliance elements listed in the Second
                Order. GH-2, Internal Investigations revisions were published in June 2019.

In addition to GH-2, PSB worked with the Policy Section to revise Office Policy GC-17, Employee Disciplinary
Procedure, to include revised discipline matrices; and protocols for coaching as a non-disciplinary action between
a supervisor and employee that supports an individual in achieving personal and professional goals by providing
training, advice and guidance in response to a specific situation. GC-17, Employee Disciplinary Procedure
revisions were published June 2019.

Pursuant to Paragraph 275 of the Second Order, the Monitor is vested with the authority to supervise and direct
all administrative investigations pertaining to Class Remedial Matters (CRMs). PSB continued to meet with the
Monitor to determine and establish protocols on how to proceed with the reporting, investigation, and review of
CRM investigations (Paragraph 278). The PSB commander continues to meet weekly with the Monitor to review
and discuss CRM investigations and subsequent discipline in sustained investigations.

Consistent with the Court’s Order, Paragraph 102, MCSO mandated that any internal or external misconduct
allegations must be reported to PSB. Whenever misconduct is alleged, PSB must assign an IA case number.
During this reporting period, PSB assigned 629 IA case numbers and completed and closed 371 IA cases. PSB
assigned 29 CIA (criminal) cases and closed 32 CIA cases.
Consistent with the Court’s Order, Paragraph 102, requiring all personnel to report without delay alleged or
apparent misconduct by other MCSO personnel, during this reporting period, PSB received 272 internal
complaints, demonstrating compliance with the Court’s Order. Of those, 258 were administrative investigations
and 14 were criminal investigations. Additionally, PSB received 436 service complaints (Paragraph 188).
Consistent with the Court’s Order, Paragraph 32, requiring that all patrol operations personnel report violations
of policy; during this reporting period, PSB received 238 complaints from patrol personnel.
Consistent with Court’s Order, Paragraph 33, requiring personnel engaging in discriminatory policing to be
subject to administrative investigation and discipline; during this reporting period PSB received 25 complaints
and completed nine investigations alleging discriminatory policing.


                                                                                                           38 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 41 of 64
Consistent with the Court’s Order, Paragraphs 90, 91, and 249, requiring that PSB track as a separate category,
allegations of unlawful stops, searches and seizures, or arrests; during this reporting period PSB received seven
complaints and completed one investigation alleging unlawful stops, searches, seizures or arrests.
Consistent with the Court’s Order, Paragraph 24, requiring a response to hotline complaints, during this reporting
period the PSB received six complaints via the PSB hotline.




                                                                                                       39 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 42 of 64

Community Engagement
Community Engagement is an area MCSO strives to promote with all employees. Deputies in the field are
encouraged to develop positive relationships with community members and local businesses. In furtherance of
activities within the communities MCSO serves, the Office created a team specific to promoting and participating
in events and activities focused on this type of interaction, this Community Outreach Division (COrD) is dedicated
to this specific area as this is not only a requirement of the Court’s Order but in line with Sheriff Penzone’s
direction to improve and build relationships with in the community in a non-law enforcement environment.
MCSO’s quarterly register records community policing activities performed by MCSO Patrol Deputies across the
County. During this annual assessment period, the Sheriff’s Office registered several hundred events, where
combined public attendance exceeded hundreds of thousands. During this same period, MCSO recorded
numerous occasions of community policing utilizing the Computer Aided Dispatch System; those engagements
totaled over thousands of staff hours and are primarily attributed to the community policing activities of Patrol
Deputies.
In all of its endeavors, MCSO puts forth the effort to build sustainable outreach programs, many of which are
listed on the MCSO webpage. MCSO also utilizes social media to communicate and share information to the
public, including but not limited to events taking place within the community, and information about employees,
public safety announcements and recruitments.
There are many programs that benefit community members that are rarely spoken about, such as MCSO’s liaison
program with the Central American Consulates. This program has facilitated unprecedented access for the
Consulate’s staff to perform official duties and outreach within the jail system. The collaborative relationship
with the Central American Consulates expanded to include their donation of Spanish language books for
distribution to Mexican National inmates within the jail system, promoting literacy.
Several community advisory boards have been created at the direction of Sheriff Penzone, in addition to the Court-
ordered CAB. These community advisory boards advise the Sheriff on important matters that affect the
community as well as being a voice to and for the communities they represent.
There is also a Hispanic Advisory Board that is made up of Dreamers, businesspeople, activists, educators and
community leaders. The Sheriff has also formed an African American Advisory Board and an LGBTQ Advisory
Board.
As of June 2019, the quarterly community meetings held by MCSO, with the Monitor and Plaintiffs present, were
turned back over to the Monitor to oversee (pursuant Order at Doc. 2431). Both MCSO and the Plaintiffs, agreed
that the Monitor should oversee the community meetings at this point in time.
These meetings are meant to “inform the community members of the policy changes or other significant actions
that the MCSO has taken to implement the provisions of this Order” (Doc. 2431). In addition, these meetings are
intended to “rebuild public confidence and trust in the MCSO and in the reform process,” and to “improve
community relationships and engage constructively with the community” (Id.). At the meetings, MCSO will
address concerns from the community in reference to the Court’s Order, or non-order related questions at the
discretion of the Sheriff. MCSO will either provide a venue for the meetings that is acceptable to the Monitor or
reimburse the Monitor for expenses incurred. MCSO is eager to continue moving forward with community
engagement and share the efforts and accomplishments made towards compliance with the Court’s Order.
Some of the highlighted events MCSO has participated in during this rating period include:
During the Month of July 2018, MCSO COrD partnered with MCAO and Phoenix Police Department for a Coffee
with a COP Event in the South Phoenix Community. This event was sponsored by Target/Starbucks. It was well
received and several people from the community attended. Command Staff and Officers from each agency
attended to answer any questions or concerns from the community.


                                                                                                       40 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 43 of 64
COrD worked with Mayor Molina of the City of Guadalupe in distributing Silent Witness Brochures to the
residents and answered all questions about Silent Witness and MCSO. The Office was able to set up an
informational booth and distributed MCSO Brochures, stickers and junior badges. MCSO stayed for three church
services and addressed over 250 people.
COrD has partnered with two of the valley’s vocational institutions East Valley Institute of Technology and
Franklin Police & Fire High School—. Through this united effort, MCSO enjoys interactive physical training
opportunities and providing correctional curriculum, which has been adopted by the schools and utilized for
instructional purposes to the students. Also, MCSO partnered with Franklin Police & Fire High School to host
Arizonians for Children, a non-profit organization for foster children. The event consisted of a classroom activity,
which MCSO provided information to the attendee on “Character Counts,” and a field day opportunity that
involved dividing the youth into group and having a friendly competition of exercises. The participants were
rewarded with a BBQ lunch and medals for the winners. All involved in the event considered the event to be a
tremendous success and requested that the collaboration be at minimum an annual event. The event had 100
participants.
COrD coordinated a tour and presentations for Moon Valley high school/Police Science class. This presentation
started at the MCSO Training Facility. Over 50 students attended this tour. COrD was able to develop an agenda
that included a tour of the Jail, Pre-Employment, Video Conference with inmate, Property and Evidence and a
tour of the Food Factory. The staff and students said that this was one of their best field trips and they learned a
lot about a career in Law Enforcement and life’s choices.
COrD participated in three listening sessions that took place in District 1, District 2 and the Training Center. The
role of COrD was to primarily listen to the concerns of the attendees and document any action items. As a result
of the listening sessions, COrD was able to provide some feedback to the concerns of community leaders. All
three of the listening session opportunities drew approximately 12 community leaders per session.
On September 8, 2018, COrD attended the 14th Annual Teddy Bear Day. Historic Glendale & Catlin Court came
together to celebrate National Teddy Bear Day, by putting together a fun-filled day of make-and-take arts & crafts
and shopping. Bears and More among other shops collected money for the purchase of 12 teddy bears that will
be distributed to local trauma teddy bear programs, first responders and emergency rooms, where teddy bears will
find a home in the arms of children affected by trauma.
COrD participated in the Franklin PT and Education on September 14, 2018. This was a monthly session with
Franklin Police and Fire High School. COrD hosted a PT session that allowed the student to run through the same
training provided at a police academy. After the PT session, COrD taught the students “Character Counts”.
Character Counts is a PowerPoint to teach young adults about the importance of having good character. There
were about 120 students and 15 adults in attendance.
COrD Deputy Liaison provided a Domestic Violence Presentation for the Mexico Consulate Office on September
17, 2018
COrD was asked by the staff from the Mexican consulate to give a Domestic Violence Presentation from a Law
Enforcement Perspective to women who were in a woman’s shelter in Phoenix. This was such an influential and
interactive presentation and MCSO received many compliments about the information that was taught. There
were approximately 30 people at this event.
COrD conducted an English Community Academy during the month of October. COrD had one of its largest
attendances for this class. Almost 30 community members attended the three-day academy. Everyone in
attendance stated they had a great time and they learned a lot about the responsibilities of MCSO.
On October 23, 2018 COrD attended a law enforcement community forum at Hamilton School in Chandler, which
brought Spanish speaking officers from the following agencies, in addition to MSCO: Phoenix Police Department,
Chandler Police Department, Mesa Police Department, Tempe Police Department, Arizona Attorney General’s
Office. This forum occurs quarterly in different cities across Maricopa County. The forum is facilitated by Jose
                                                                                                         41 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 44 of 64
Guzman, the founder of the non-profit organization Padres y Parientes de Hijos Asesinados. Mr. Guzman has a
substantial following of Spanish speaking community members. The forum was a success with over 200
community members in attendance. It was also mentioned that MCSO does not enforce immigration laws.
On October 30, 20-18, COrD and the Public Information Office participated in a live segment of “Contacto Total.”
This radio program is broadcast completely in Spanish and is the number one rated Spanish talk show in the
metropolitan Phoenix area. Sergeant Vanegas and Officer Caro of MCSO answered questions taken from callers
via social media, to include text messages, from the Spanish speaking community. Both representatives provided
listeners with requested information and briefly explained some of the day-to-day operations of the Office. It was
also mentioned that MCSO does not enforce immigration laws.
On December 8, 2018, COrD participated with Arizona Law Enforcement Officers & Support in a “Shop with a
Cop” event. This event created a unique experience for children from ages six to twelve by shopping with
uniformed first responders. Prior to shopping at Wal-Mart, children had the opportunity to socialize with the first
responder they were partnered with. Several valley agencies participated in the festivities, which included a sit-
down breakfast and holiday themed pleasures. MCSO accompanied 12 children, which were selected by patrol
officer, children from the Town of Guadalupe and some referrals by the Mexican Consulate.
On December 11, 2018, COrD organized a “Coffee with the Sheriff” that sought out Latina mothers. The event
was launched as an opportunity for Latina mothers to share questions and concerns that impact families directly
to Sheriff Penzone. The event was well intentioned and attended however a group of activists also attended the
event and shared their concerns regarding Immigration and Customs Enforcement in the 4th Avenue Jail. The
event was overshadowed by the activists, yet it was a genuine demonstration of community members in
attendance utilizing an atmosphere, which was uninhibited, to share their experiences about MCSO to Sheriff
Penzone.
On December 13, 2018, Officer Caro of MCSO was invited to participate in a group discussion regarding the
topic of domestic violence. The discussion was hosted by Chicanos Por La Causa, a non-profit organization. The
attendees were Spanish speaking domestic violence survivors. This forum provided the survivors and opportunity
to talk openly about their encounters and ask varying questions, which made for candid conversation and provided
the survivors with a sense of security and allowed for comfortable conversation with Officer Caro. It was also
mentioned that MCSO does not enforce immigration laws.
On November 5, 2018, MCSO was awarded a National Police Athletic/Activities League Grant for the Guadalupe
Boxing Gym. The grant was a partial grant due to the closing of the yearly budget. This approval however allows
for the opportunity to apply for the 2019 fiscal year, which is currently being submitted. The funds received in
2018 allowed the Office to enter into an agreement with the Guadalupe Boxing Gym to provide mentorship
training to MCSO personnel and offer mentorship to the youth of the Guadalupe Boxing Gym.
On November 3, 2018, the COrD hosted the MCSO Spanish Community Academy to 28 attendees. The attendees
are presented with information detailing the many different functions of MCSO, to include Aviation Services
Division, Civil Process Services, BIO, CID, Cyber-Crimes Investigations and Enforcement Support Division.
COrD also provided a thorough explanation of the annual training Deputies and Detention Officers receive
regarding the 4th & 14th amendment. Additionally, there were classroom tours of the Food Factory, Lower
Buckeye Jail, and an interactive experience at the MCSO firearms range. This was the largest Spanish speaking
academy to date.
In January 2019, the COrD began discussions with the Boys and Girls Club of Arizona Guadalupe Branch along
with Tempe Police Department. The conversations were centered around creating a soccer league between the
three organizations. By the end of January, a plan was in place and the league commenced and will culminate in
May 2019 with a tournament taking place in the Town of Guadalupe. The Boys and Girls Club has three locations
that have a team participating with a team being coached by law enforcement officers. The Guadalupe team
receives its coaching by two MCSO Deputies.

                                                                                                        42 | P a g e
             Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 45 of 64
On January12, 2019 COrD participated in planting a Little Library at the Arizonan’s for Children Foster Center
in Phoenix. The concept of the little library is for children in the community to “take a book, leave a book.” This
program helps children see law enforcement in a positive perspective and engage with foster children that may
have had a negative experience in the past. The Office also donated approximately 500 children’s books to
Arizonan’s for Children during this event to ensure children in attendance would have an opportunity to take a
book home.
Sergeant Gunn-Roman of MCSO assisted with coordinating the initial Neighborhood watch program for Districts
1, 2, 3 and 6. District 6 partnered with local community members for their Neighborhood Watch Program. MCSO
deputies enlisted the help from residents in a cooperative effort to reduce crime in their communities by develop
strong neighborhoods, through encouraging communication.
On April 2, 2019, Liaison Gomez of MCSO participated in a meeting with Guadalupe Mayor Valerie Molina. In
the meeting several items of discussion were shared regarding the town and services the Office can assist in
implementing. A few of those concerns were juvenile curfew, abandoned cars, illegal dumping campaign, and a
service clean-up day. Captain Letourneau of MCSO was also in attendance at the meeting and assisted with
providing direction the Office will take in addressing the above-mentioned items. COrD will assist in developing
the service clean-up day and hopes to partner with the United Way in this endeavor. At the conclusion of the
meeting a future meeting date was set to allow for follow-up on the action items.
On April 24, 2019, COrD and Joe Genovese from Sleep in Heavenly Peace delivered two bunk beds to Tashell
Johnson’s family. MCSO, along with community volunteers, had previously come together to build the bunkbeds
a few weeks prior. Tashell endlessly thanked everyone involved to ensure that no child in our community is
sleeping on the floor.
On May 8, 2019 COrD conducted an interview with Univision 10pm News. The interview was done during a
segment meant for members of the community. MCSO talked about Lake safety due to the summer and the
amount of people visiting the lakes and rivers covered by MCSO. Water safety tips and precautions were given
to viewers all over the state of Arizona.
On May 14, 2019 COrD collaborated with District 3 personnel to host a community meeting in Aguila. The
meeting was open to the public and consisted of mainly Spanish-speaking residents. COrD Deputy Martinez and
Officer Caro facilitated the translation for this meeting. Approximately 40 community members in attendance
had an opportunity to ask questions to patrol staff and command staff assigned to that area. Members in
attendance had great questions that were addressed by all personnel on site. Approximately 24 hours after the
conclusion of the meeting, Aguila Branch Library Manager William Dudley emailed District 3 Commander
Captain Frank Williams thanking MCSO for hosting the meeting and stated that it boosted morale within the
community.
June 3-6, 2019, COrD hosted the Camp Franklin Program. This was the inaugural year for the program. The
concept of the program was introduced by Franklin Police & Fire High School Principal Mr. Cabrera. He
requested MCSO host a weeklong interaction with the incoming Freshman male students. He requested we discuss
topics related to decision making, accountability, responsibility and character. COrD presented lessons to the
students discussing topics of knowing their rights, detention, lakes patrol, and interacting with the students on an
individual level by showing them the many different aspects to policing.
June 10-27, 2019, COrD participated in the Pathways to Justice Careers Program. This is COrD’s second year
with the program. COrD team members are accordingly versed in the presentations and the requirements to
complete a successful program. COrD again interacted with the students on an individual level and shared the
many different aspects of policing.
On June 19, 2019, an example of building sustainable relationships with community members and local Law
Enforcement agencies was put on full display. MCSO showed unilateral support with the Phoenix Police
Department and community members by attending a Town Hall Meeting at Pilgrim Rest Church. This meeting

                                                                                                         43 | P a g e
            Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 46 of 64
was called to address community concerns involving allegations of racial bias, police misconduct, and ways to
create change. While attending this community meeting of approximately 2000-3,000 people, several members
from MCSO’s African American Advisory Board stood up and offered ideas and suggestions for change. It was
apparent that these ideas for change were based on the members’ experience gained by being on the MCSO Board.
On June 27, 2019, COrD conducted an interview with Jose Guzman who is the Founder of Stop the Violence
victims of crimes. The interview was viewed live on Facebook/Radio and their YouTube channel. The interview
was about getting to know the Sheriff’s Office, reporting crime and trusting the Office. Mr. Guzman asked COrD
to conduct a monthly interview with him to discuss various topics for the next several months.
On June 29, 2019, MCSO attended Pastor Magdalena Schwartz’s Spanish speaking chaplaincy school. Pastor
Schwartz is the Director of the East Valley Christian leadership alliance and requested MCSO to speak to her
class of approximately 45 students. Chaplaincy students received the presentation regarding the positive changes
and reforms within the Office. During the presentation, 25 students enlisted in the Spanish Speaking Community
Academy to expand their knowledge of MCSO’s day-to-day operations. Lastly, a tour of the 4th Avenue Jail was
scheduled for Saturday, July 13, 2019 to provide students insight on how they may participate in providing
volunteer religious services to the Spanish-speaking inmates in our custody.




                                                                                                     44 | P a g e
                Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 47 of 64

Appendix A: MCSO Melendres Court Order Compliance Chart
                         Reporting Dates:     07/01/2018-09/30/2018          10/1/2018-12/31/2018          01/01/2019-03/31/2019    04/1/2019-06/30/2019
                                                                                                                                     Pending Monitor's
                            Publish Date:       February 20, 2019               May 14, 2019                   July 29, 2019
                                                                                                                                           Report
Paragraph                                         18th Report                   19th Report                    20th Report               21st Report        Date of Full
                    Requirement
   No.                                        Phase 1      Phase 2          Phase 1      Phase 2           Phase 1      Phase 2     Phase 1      Phase 2    Compliance

                                              Section III. MCSO Implementation Unit and Internal Agency-wide Assessment


            Form a Court Order                  In           In              In             In               In           In
    9                                                                                                                               Pending     Pending      6/30/2015
            Implementation Unit              Compliance   Compliance      Compliance     Compliance       Compliance   Compliance


            Collection and Maintenance of       In           In              In             In               In           In
   10                                                                                                                               Pending     Pending      6/30/2015
            All Data and Records             Compliance   Compliance      Compliance     Compliance       Compliance   Compliance


                                                In           In              In             In               In           In
   11       MCSO Quarterly Report                                                                                                   Pending     Pending      6/30/2015
                                             Compliance   Compliance      Compliance     Compliance       Compliance   Compliance


            MCSO Annual Internal                In           In              In             In               In           In
   12                                                                                                                               Pending     Pending      9/30/2015
            Assessment - Information         Compliance   Compliance      Compliance     Compliance       Compliance   Compliance


            MCSO Annual Internal
                                                In           In              In             In               In           In
   13       Assessment -                                                                                                            Pending     Pending      9/30/2015
                                             Compliance   Compliance      Compliance     Compliance       Compliance   Compliance
            Dates/Compliance


                                                                    Section IV. Policies and Procedures


            Conduct Comprehensive
                                                In           In              In             In               In           In
   19       Review of All Patrol Policies                                                                                           Pending     Pending      3/31/2018
                                             Compliance   Compliance      Compliance     Compliance       Compliance   Compliance
            and Procedures


            Create and Disseminate Policy
                                                In          Not              In            Not               In          Not
   21       Regarding Biased-Free                                                                                                   Pending     Pending      12/31/2016
                                             Compliance   Applicable      Compliance     Applicable       Compliance   Applicable
            Policing


            Reinforce Discriminatory            In           In              In             In               In           In
   22                                                                                                                               Pending     Pending      6/30/2017
            Policing is Unacceptable         Compliance   Compliance      Compliance     Compliance       Compliance   Compliance


            Modify Code of Conduct
                                                In           In              In             In               In           In
   23       Policy (CP-2): Prohibited Use                                                                                           Pending     Pending      9/30/2015
                                             Compliance   Compliance      Compliance     Compliance       Compliance   Compliance
            of County Property


            Ensure Operations are Not
                                                In           In              In             In               In           In
   24       Motivated, Initiated, or Based                                                                                          Pending     Pending      12/31/2017
                                             Compliance   Compliance      Compliance     Compliance       Compliance   Compliance
            on Race or Ethnicity


            Revise Policies to Ensure           In           In              In             In               In           In
   25                                                                                                                               Pending     Pending       9/30/2017
            Bias-Free Traffic Enforcement    Compliance   Compliance      Compliance     Compliance       Compliance   Compliance


            Revise Policies to Ensure
                                                In           In              In             In               In           In
   26       Bias-Free Investigatory                                                                                                 Pending     Pending      6/30/2015
                                             Compliance   Compliance      Compliance     Compliance       Compliance   Compliance
            Detentions and Arrests


            Remove LEAR Policy from             In           In              In             In               In           In
   27                                                                                                                               Pending     Pending      6/30/2014
            Policies and Procedures          Compliance   Compliance      Compliance     Compliance       Compliance   Compliance


            Revise Policies Regarding           In           In              In             In               In           In
   28                                                                                                                               Pending     Pending      12/31/2014
            Immigration- Related Law         Compliance   Compliance      Compliance     Compliance       Compliance   Compliance


            All Policies and Procedures
            shall Define Terms Clearly,
                                               Not           In              Not            In              Not           In
   29       Comply with Applicable Law                                                                                              Pending     Pending      12/31/2014
                                             Applicable   Compliance       Applicable    Compliance       Applicable   Compliance
            and Order Requirements, and
            Use Professional Standards


            Submit All Policies to Monitor
            within 90 Days of Effective
                                               Not           In              Not            In              Not           In
   30       Date; and Have Approval by                                                                                              Pending     Pending      12/31/2014
                                             Applicable   Compliance       Applicable    Compliance       Applicable   Compliance
            Monitor Prior to
            Implementation




                                                                                                                                                           45 | P a g e
         Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 48 of 64
     Ensure Personnel Receive,          In           In           In            In              In           In
31                                                                                                                     Pending   Pending     3/31/2016
     Read, and Understand Policy     Compliance   Compliance   Compliance    Compliance      Compliance   Compliance


     All Personnel shall Report
     Violations of Policy; and
                                        In          Not in        In           Not in           In          Not in
32   Employees shall be Held                                                                                           Pending   Pending
                                     Compliance   Compliance   Compliance    Compliance      Compliance   Compliance
     Accountable for Policy
     Violations


     Personnel Who Engage in
                                        In          Not in        In            In              In           In
33   Discriminatory Policing shall                                                                                     Pending   Pending     12/31/2017
                                     Compliance   Compliance   Compliance    Compliance      Compliance   Compliance
     be Subject to Discipline


     On Annual Basis, Review
                                        In           In           In            In              In           In
34   Policy and Document It in                                                                                         Pending   Pending     12/31/2015
                                     Compliance   Compliance   Compliance    Compliance      Compliance   Compliance
     Writing


                                                         Section V. Pre-Planned Operations


     Monitor shall Regularly
     Review Documents of any
     Specialized Units Enforcing        In           In           In            In              In           In
35                                                                                                                     Pending   Pending     09/30/2015
     Immigration- Related Laws to    Compliance   Compliance   Compliance    Compliance      Compliance   Compliance
     Ensure Accordance with Law
     and Court Order


     Ensure Significant Ops or
     Patrols are Race- Neutral in
     Fashion; Written Protocol          In           In           In            In              In           In
36                                                                                                                     Pending   Pending     12/31/2014
     shall be Provided to Monitor    Compliance   Compliance   Compliance    Compliance      Compliance   Compliance
     in Advance of any Significant
     Op or Patrol


     Have Standard Template for
     Op Plans and Standard              In           In           In            In              In           In
37                                                                                                                     Pending   Pending     12/31/2014
     Instructions for Supervisors,   Compliance   Compliance   Compliance    Compliance      Compliance   Compliance
     Deputies, and Posse Members


     Create and Provide Monitor
     with Approved Documentation        In           In           In            In              In           In
38                                                                                                                     Pending   Pending     12/31/2014
     of Significant Op within 10     Compliance   Compliance   Compliance    Compliance      Compliance   Compliance
     Days After Op


     Notify Monitor and Plaintiffs
     within 24 hrs. of any
     Immigration Related Traffic        In           In           In            In              In           In
40                                                                                                                     Pending   Pending     12/31/2014
     Enforcement Activity or         Compliance   Compliance   Compliance    Compliance      Compliance   Compliance
     Significant Op Arrest of 5 or
     More People


                                                               Section VI. Training


     Selection and Hiring of
                                        In           In           In            In              In           In
42   Instructors for Supervisor                                                                                        Pending   Pending      9/30/2018
                                     Compliance   Compliance   Compliance    Compliance      Compliance   Compliance
     Specific Training


     Training at Least 60% Live
     Training, 40% On- line             In           In           In            In              In           In
43                                                                                                                     Pending   Pending     6/30/2017
     Training, and Testing to        Compliance   Compliance   Compliance    Compliance      Compliance   Compliance
     Ensure Comprehension


     Training Schedule, Keeping
                                        In           In           In            In              In           In
44   Attendance, and Training                                                                                          Pending   Pending     6/30/2017
                                     Compliance   Compliance   Compliance    Compliance      Compliance   Compliance
     Records


     Training may Incorporate
     Role-Playing Scenarios,           Not           In          Not            In             Not           In
45                                                                                                                     Pending   Pending     6/30/2016
     Interactive Exercises, and      Applicable   Compliance   Applicable    Compliance      Applicable   Compliance
     Lectures


     Curriculum, Training
                                       Not           In          Not            In             Not           In
46   Materials, and Proposed                                                                                           Pending   Pending     6/30/2016
                                     Applicable   Compliance   Applicable    Compliance      Applicable   Compliance
     Instructors




                                                                                                                                           46 | P a g e
          Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 49 of 64
     Regularly Update Training
                                           In           In            In            In            In             In
47   (from Feedback and Changes                                                                                            Pending   Pending     6/30/2017
                                        Compliance   Compliance    Compliance    Compliance    Compliance     Compliance
     in Law)


     Bias-Free Policing Training
                                          Not           In           Not            In            Not            In
48   Requirements (12 hrs.                                                                                                 Pending   Pending     12/31/2014
                                        Applicable   Compliance    Applicable    Compliance     Applicable    Compliance
     Initially, then 6 hrs. Annually)


     Bias-Free Policing Training
     Shall Incorporate Current            Not           In           Not            In            Not            In
49                                                                                                                         Pending   Pending     12/31/2014
     Developments in Federal and        Applicable   Compliance    Applicable    Compliance     Applicable    Compliance
     State Law and MCSO Policy


     Fourth Amendment Training
                                          Not           In           Not            In            Not            In
50   (6 hrs. Initially, then 4 hrs.                                                                                        Pending   Pending     12/31/2014
                                        Applicable   Compliance    Applicable    Compliance     Applicable    Compliance
     Annually)


     Fourth Amendment Training
     Shall Incorporate Current            Not           In           Not            In            Not            In
51                                                                                                                         Pending   Pending     12/31/2014
     Developments in Federal and        Applicable   Compliance    Applicable    Compliance     Applicable    Compliance
     State Laws and MCSO Policy


     Supervisor Responsibilities
                                          Not           In           Not            In            Not            In
52   Training (6 hrs. Initially, then                                                                                      Pending   Pending     9/30/2016
                                        Applicable   Compliance    Applicable    Compliance     Applicable    Compliance
     4 hrs. Annually)


     Supervisor Responsibilities          Not           In           Not            In            Not            In
53                                                                                                                         Pending   Pending     9/30/2016
     Training Curriculum                Applicable   Compliance    Applicable    Compliance     Applicable    Compliance


                                           Section VII. Traffic Stop Documentation and Data Collection and Review


54                                         In                         In                          In
     Collection of Traffic Stop Data                  Deferred                     Deferred                    Deferred    Pending   Pending
                                        Compliance                 Compliance                  Compliance


     Assign Unique ID for Each
     Incident/Stop, So Other               In           In            In            In            In             In
55                                                                                                                         Pending   Pending     09/30/2014
     Documentation Can Link to          Compliance   Compliance    Compliance    Compliance    Compliance     Compliance
     Stop


     Maintaining Integrity and            Not in       Not in        Not in        Not in        Not in         Not in
56                                                                                                                         Pending   Pending
     Accuracy of Traffic Stop Data      Compliance   Compliance    Compliance    Compliance    Compliance     Compliance


     Ensure Recording of Stop
                                           In           In            In            In            In             In
57   Length Time and Providing                                                                                             Pending   Pending     6/30/2017
                                        Compliance   Compliance    Compliance    Compliance    Compliance     Compliance
     Signed Receipt for Each Stop


     Ensure all Databases
     Containing Individual-
     Specific Data Comply with             In           In            In            In            In             In
58                                                                                                                         Pending   Pending     12/31/2016
     Federal and State Privacy          Compliance   Compliance    Compliance    Compliance    Compliance     Compliance
     Standards; Develop Process to
     Restrict Database Access


     Providing Monitors and
                                          Not           In           Not            In            In             In
59   Plaintiffs' Representative Full                                                                                       Pending   Pending     6/30/2014
                                        Applicable   Compliance    Applicable    Compliance    Compliance     Compliance
     Access to Collected Data


     Develop System for Electronic         In           In            In            In            In             In
60                                                                                                                         Pending   Pending     9/30/2015
     Data Entry by Deputies             Compliance   Compliance    Compliance    Compliance    Compliance     Compliance


     Installing Functional Video
                                           In           In            In            In            In             In
61   and Audio Recording                                                                                                   Pending   Pending     6/30/2016
                                        Compliance   Compliance    Compliance    Compliance    Compliance     Compliance
     Equipment (Body-Cameras)


     Activation and Use of
                                           In          Not in         In            In            In             In
62   Recording Equipment (Body-                                                                                            Pending   Pending     12/31/2018
                                        Compliance   Compliance    Compliance    Compliance    Compliance     Compliance
     Cameras)


     Retaining Traffic Stop Written        In           In            In            In            In             In
63                                                                                                                         Pending   Pending     12/31/2016
     Data and Camera Recordings         Compliance   Compliance    Compliance    Compliance    Compliance     Compliance




                                                                                                                                               47 | P a g e
         Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 50 of 64
     Protocol for Periodic Analysis
                                         Not in       Not in        Not in         Not in         Not in       Not in
64   of Traffic Stop Data and Data                                                                                        Pending   Pending
                                       Compliance   Compliance    Compliance     Compliance     Compliance   Compliance
     Gathered for Significant Ops


     Designate Group to Analyze           In          Not in         In            Not in          In          Not in
65                                                                                                                        Pending   Pending
     Collected Data                    Compliance   Compliance    Compliance     Compliance     Compliance   Compliance


     Conduct Annual, Agency-
                                          In          Not in         In            Not in          In          Not in
66   Wide Comprehensive Analysis                                                                                          Pending   Pending
                                       Compliance   Compliance    Compliance     Compliance     Compliance   Compliance
     of Data


     Warning Signs or Indicia of
                                          In                         In                            In
67   Possible Racial Profiling or                    Deferred                     Deferred                    Deferred    Pending   Pending
                                       Compliance                 Compliance                    Compliance
     Other Misconduct


     Criteria for Analysis of
                                          In           In            In             In             In           In
68   Collected Patrol Data                                                                                                Pending   Pending     9/30/2014
                                       Compliance   Compliance    Compliance     Compliance     Compliance   Compliance
     (Significant Ops)


     Supervisor Review of
                                          In          Not in         In            Not in          In          Not in
69   Collected Data for Deputies                                                                                          Pending   Pending
                                       Compliance   Compliance    Compliance     Compliance     Compliance   Compliance
     under Their Command


     Response to/Interventions for
                                          In          Not in         In            Not in          In          Not in
70   Deputies or Units Involved in                                                                                        Pending   Pending
                                       Compliance   Compliance    Compliance     Compliance     Compliance   Compliance
     Misconduct


     Providing Monitor and
     Plaintiffs' Representative Full
                                         Not           In           Not             In            Not           In
71   Access to Supervisory and                                                                                            Pending   Pending     06/30/2014
                                       Applicable   Compliance    Applicable     Compliance     Applicable   Compliance
     Agency Level Reviews of
     Collected Data


                                                       Section IX. Early Identification System (EIS)


     Develop, implement, and              In          Not in         In            Not in          In          Not in
72                                                                                                                        Pending   Pending
     maintain a computerized EIS       Compliance   Compliance    Compliance     Compliance     Compliance   Compliance


     Create Unit or Expand Role of
                                          In           In            In             In             In           In
73   MCSO IT to Develop,                                                                                                  Pending   Pending     3/31/2017
                                       Compliance   Compliance    Compliance     Compliance     Compliance   Compliance
     Implement, and Maintain EIS


     Develop and Implement
                                          In          Not in         In            Not in          In          Not in
74   Protocol for Capturing and                                                                                           Pending   Pending
                                       Compliance   Compliance    Compliance     Compliance     Compliance   Compliance
     Inputting Data


     EIS shall Include a
                                          In          Not in         In            Not in          In           In
75   Computerized Relational                                                                                              Pending   Pending
                                       Compliance   Compliance    Compliance     Compliance     Compliance   Compliance
     Database


     EIS shall Include Appropriate        In           In            In             In             In           In
76                                                                                                                        Pending   Pending     6/30/2017
     ID Info for Each Deputy           Compliance   Compliance    Compliance     Compliance     Compliance   Compliance


     Maintaining Computer
     Hardware and Software, All          Not           In           Not in          In            Not           In
77                                                                                                                        Pending   Pending     12/31/2014
     Personnel Have Ready and          Applicable   Compliance    Compliance     Compliance     Applicable   Compliance
     Secure Access


     Maintaining All Personally           In           In            In             In             In           In
78                                                                                                                        Pending   Pending      9/30/2017
     Identifiable Information          Compliance   Compliance    Compliance     Compliance     Compliance   Compliance


     EIS Computer Program and
     Hardware will be Operational,
                                          In          Not in         In            Not in          In          Not in
79   Fully Implemented, and Use in                                                                                        Pending   Pending
                                       Compliance   Compliance    Compliance     Compliance     Compliance   Compliance
     Accordance with Policies and
     Protocol


     EIS Education and Training           In           In            In             In             In           In
80                                                                                                                        Pending   Pending     12/31/2017
     for all Employees                 Compliance   Compliance    Compliance     Compliance     Compliance   Compliance


     Develop and Implement
                                          In          Not in         In            Not in          In          Not in
81   Protocol for Using EIS and                                                                                           Pending   Pending
                                       Compliance   Compliance    Compliance     Compliance     Compliance   Compliance
     Information Obtained from It


                                                                                                                                              48 | P a g e
         Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 51 of 64

                                               Section X. Supervision and Evaluation of Officer Performance


     Provide Effective Supervision        In           In            In            In             In             In
83                                                                                                                         Pending   Pending     3/31/2017
     of Deputies                       Compliance   Compliance    Compliance    Compliance     Compliance     Compliance


     Adequate Number of
                                          In           In            In            In             In             In
84   Supervisors (1 Field                                                                                                  Pending   Pending     3/31/2016
                                       Compliance   Compliance    Compliance    Compliance     Compliance     Compliance
     Supervisor to 12 Deputies)


     Supervisors Discuss and
                                          In           In            In            In             In             In
85   Document Traffic Stops with                                                                                           Pending   Pending     3/31/2017
                                       Compliance   Compliance    Compliance    Compliance     Compliance     Compliance
     Deputies


     Availability of On-Duty Field        In           In            In            In             In             In
86                                                                                                                         Pending   Pending     3/31/2017
     Supervisors                       Compliance   Compliance    Compliance    Compliance     Compliance     Compliance


     Quality and Effectiveness of         In          Not in         In           Not in          In            Not in
87                                                                                                                         Pending   Pending
     Commanders and Supervisors        Compliance   Compliance    Compliance    Compliance     Compliance     Compliance


     Supervisors in Specialized
     Units (Those Enforcing
                                          In           In            In            In             In             In
88   Immigration-Related Laws)                                                                                             Pending   Pending     9/30/2015
                                       Compliance   Compliance    Compliance    Compliance     Compliance     Compliance
     Directly Supervise LE
     Activities of New Members


     Deputies Notify a Supervisor
     Before Initiating any                In           In            In            In             In             In
89                                                                                                                         Pending   Pending     6/30/2016
     Immigration Status                Compliance   Compliance    Compliance    Compliance     Compliance     Compliance
     Investigation and/or Arrest


     Deputies Submit
     Documentation of All Stops
                                          In           In            In            In             In             In
90   and Investigatory Detentions                                                                                          Pending   Pending     9/30/2017
                                       Compliance   Compliance    Compliance    Compliance     Compliance     Compliance
     Conducted to Their Supervisor
     By End of Shift


     Supervisors Document any
     Investigatory Stops and
                                          In          Not in         In           Not in          In            Not in
91   Detentions that Appear                                                                                                Pending   Pending
                                       Compliance   Compliance    Compliance    Compliance     Compliance     Compliance
     Unsupported by Reasonable
     Suspicion or Violate Policy


     Supervisors Use EIS to Track
     Subordinate's Violations or          In          Not in         In           Not in          In            Not in
92                                                                                                                         Pending   Pending
     Deficiencies in Investigatory     Compliance   Compliance    Compliance    Compliance     Compliance     Compliance
     Stops and Detentions


     Deputies Complete All
     Incident Reports Before End
     of Shift. Field Supervisors          In           In            In            In             In             In
93                                                                                                                         Pending   Pending     9/30/2016
     Review Incident Reports and       Compliance   Compliance    Compliance    Compliance     Compliance     Compliance
     Memorialize Their Review
     within 72 hrs. of an Arrest


     Supervisor Documentation of
     Any Arrests that are                 In           In            In           Not in          In            Not in
94                                                                                                                         Pending   Pending
     Unsupported by Probable           Compliance   Compliance    Compliance    Compliance     Compliance     Compliance
     Cause or Violate Policy


     Supervisor Use EIS to Track
     Subordinate's Violations or          In          Not in         In           Not in          In            Not in
95                                                                                                                         Pending   Pending
     Deficiencies in Arrests and the   Compliance   Compliance    Compliance    Compliance     Compliance     Compliance
     Corrective Actions Taken


     Command Review of All
     Supervisory Review Related to
                                          In           In            In           Not in          In            Not in
96   Arrests that are Unsupported                                                                                          Pending   Pending
                                       Compliance   Compliance    Compliance    Compliance     Compliance     Compliance
     by Probable Cause or Violate
     Policy


     Commander and Supervisor             In          Not in         In           Not in          In            Not in
97                                                                                                                         Pending   Pending
     Review of EIS Reports             Compliance   Compliance    Compliance    Compliance     Compliance     Compliance




                                                                                                                                               49 | P a g e
          Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 52 of 64
      System for Regular Employee           In          Not in        In           Not in        In            Not in
98                                                                                                                        Pending   Pending
      Performance Evaluations            Compliance   Compliance   Compliance    Compliance   Compliance     Compliance


      Review of All Compliant
      Investigations, Complaints,
      Discipline, Commendations,
      Awards, Civil and Admin.              In          Not in        In           Not in        In             In
99                                                                                                                        Pending   Pending     3/30/2019
      Claims and Lawsuits, Training      Compliance   Compliance   Compliance    Compliance   Compliance     Compliance
      History, Assignment and Rank
      History, and Past Supervisory
      Actions


      Quality of Supervisory
      Reviews Taken into Account            In           In           In           Not in        In            Not in
100                                                                                                                       Pending   Pending
      in Supervisor's Own                Compliance   Compliance   Compliance    Compliance   Compliance     Compliance
      Performance Evaluation


      Eligibility Criteria for
                                            In           In           In            In           In             In
101   Assignment to Specialized                                                                                           Pending   Pending     9/30/2015
                                         Compliance   Compliance   Compliance    Compliance   Compliance     Compliance
      Units


                                                           Section XI. Misconduct and Complaints


      Reporting Alleged or Apparent         In           In           In            In           In             In
102                                                                                                                       Pending   Pending     6/30/2017
      Misconduct                         Compliance   Compliance   Compliance    Compliance   Compliance     Compliance


      Audit Check Plan to Detect           Not in       Not in       Not in        Not in       Not in         Not in
103                                                                                                                       Pending   Pending
      Deputy Misconduct                  Compliance   Compliance   Compliance    Compliance   Compliance     Compliance


      Deputy Cooperation with               In           In           In            In           In             In
104                                                                                                                       Pending   Pending     9/30/2016
      Administrative Investigations      Compliance   Compliance   Compliance    Compliance   Compliance     Compliance


      Investigator Access to
                                            In           In           In            In           In             In
105   Collected Data, Records,                                                                                            Pending   Pending     3/31/2017
                                         Compliance   Compliance   Compliance    Compliance   Compliance     Compliance
      Complaints, and Evaluations


      Disclosure of Records of             Not           In          Not            In            Not           In
106                                                                                                                       Pending   Pending     12/31/2015
      Complaints and Investigations      Applicable   Compliance   Applicable    Compliance     Applicable   Compliance


                                                            Section XII. Community Engagement


      As part of its Community
      Outreach and Public
      Information program, the
      MCSO shall hold at least one
      public meeting per quarter to
      coincide with the quarterly site      In           In           In            In           In             In
109                                                                                                                       Pending   Pending     9/30/2018
      visits by the Monitor in a         Compliance   Compliance   Compliance    Compliance   Compliance     Compliance
      location convenient to the
      Plaintiffs class (supervision
      returned to the Monitor
      pursuant to Court order dated
      June 3, 2019 (Doc. 2341).


      Monitor to address community
      members’ concerns at
      community meetings per Court
      order dated June 3, 2019 (Doc.        In           In           In            In           In             In
110                                                                                                                       Pending   Pending     9/30/2018
      2341). MCSO may respond to         Compliance   Compliance   Compliance    Compliance   Compliance     Compliance
      non Melendres questions at
      meetings at Sheriff’s sole
      discretion. (Id.).


      English and Spanish-speaking
      Monitor Personnel shall attend
      these meetings and be
      available to answer questions
                                            In           In           In            In           In             In
111   from the public about the                                                                                           Pending   Pending     9/30/2018
                                         Compliance   Compliance   Compliance    Compliance   Compliance     Compliance
      Monitor’s publicly available
      reports concerning MCSO’s
      implementation of the Court’s
      Order. (Id.)




                                                                                                                                              50 | P a g e
           Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 53 of 64
      At least ten days before such
      meetings, the Monitor shall
      widely publicize the meetings
      in English and Spanish after          In           In            In           In            In           In
112                                                                                                                      Pending   Pending     9/30/2018
      consulting with Plaintiffs'        Compliance   Compliance    Compliance   Compliance    Compliance   Compliance
      representatives and CAB
      regarding advertising methods.
      (Id.)


      MCSO shall select or hire a
      Community Liaison who is
      fluent in English and Spanish.
      The hours and contact
                                            In           In            In           In            In           In
113   information of the MCSO                                                                                            Pending   Pending     9/30/2018
                                         Compliance   Compliance    Compliance   Compliance    Compliance   Compliance
      Community Outreach Division
      (COD) shall be made available
      to the public including on the
      MCSO website.


      COD shall coordinate the
      district community meetings
      and provide administrative
      support for, coordinate and
      attend meetings of the
      Community Advisory Board
                                            In           In            In           In            In           In
114   and compile any complaints,                                                                                        Pending   Pending     9/30/2018
                                         Compliance   Compliance    Compliance   Compliance    Compliance   Compliance
      concerns and suggestions
      submitted to the COD.
      Communicate concerns
      received from the community
      with the Monitor and MCSO
      leadership.


      MCSO and Plaintiffs’
      representatives shall work with
      community representatives             In           In            In           In            In           In
115                                                                                                                      Pending   Pending     9/30/2018
      CAB to facilitate regular          Compliance   Compliance    Compliance   Compliance    Compliance   Compliance
      dialogue between MCSO and
      the community.


      CAB members must be
                                            In           In            In           In            In           In
116   selected by MCSO and                                                                                               Pending   Pending     9/30/2018
                                         Compliance   Compliance    Compliance   Compliance    Compliance   Compliance
      Plaintiffs’ representatives.


      The Monitor shall coordinate
      the meeting as dictated by the
                                            In           In            In           In            In           In
117   CAB members and provide                                                                                            Pending   Pending     9/30/2018
                                         Compliance   Compliance    Compliance   Compliance    Compliance   Compliance
      administrative support for the
      CAB (Id.).


      CAB members will relay or
      gather community concerns
      about MCSO practices that
                                            In           In            In           In            In           In
118   may violate the Order and                                                                                          Pending   Pending     9/30/2018
                                         Compliance   Compliance    Compliance   Compliance    Compliance   Compliance
      transmit them to the Monitor
      and MCSO for investigation
      and/or action (Id.)


                                        SECOND ORDER Section XV. Misconduct Investigations, Discipline and Grievances


      Conduct comprehensive
      review of all policies,
      procedures, manuals and
                                           Not                        Not                        Not
165   written directives related to                     Deferred                   Deferred                   Deferred   Pending   Pending
                                         Applicable                 Applicable                 Applicable
      misconduct investigations,
      employee discipline and
      grievances


      Ensure provision of policies
                                            In           In            In           In            In           In
167   pertaining to any and all                                                                                          Pending   Pending     6/30/2017
                                         Compliance   Compliance    Compliance   Compliance    Compliance   Compliance
      reports of misconduct


      All forms of alleged reprisal,
      discouragement, intimidation,         In           In            In           In            In           In
168   coercion or adverse action                                                                                         Pending   Pending     6/30/2017
                                         Compliance   Compliance    Compliance   Compliance    Compliance   Compliance
      against any person reporting or
      attempting to report



                                                                                                                                             51 | P a g e
          Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 54 of 64
      misconduct is strictly
      prohibited




      Ensure policies identify no
                                           In           In           In           In           In           In
169   retaliation to an employee for                                                                                  Pending   Pending      6/30/2017
                                        Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      reporting misconduct


      Ensures completed
      investigations of all
                                           In           In           In           In           In           In
170   complaints including third-                                                                                     Pending   Pending     6/30/2017
                                        Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      party and anonymous
      complaints and allegations


      Ensures administrative
      investigations are not
                                           In           In           In           In           In           In
171   terminated due to withdrawal,                                                                                   Pending   Pending     6/30/2017
                                        Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      unavailability or unwillingness
      of complainant


      Provide instruction to
      employees that all relevant
      evidence and information for         In           In           In           In           In           In
172                                                                                                                   Pending   Pending     6/30/2017
      investigations be submitted       Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      and intentional withholding
      shall result in discipline


      Ensure disciplinary checks are
                                           In           In           In           In           In           In
173   conducted by PSB prior to any                                                                                   Pending   Pending     3/31/2018
                                        Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      promotion process


      Ensure disciplinary history is
      considered and documented            In           In           In           In           In           In
174                                                                                                                   Pending   Pending     3/31/2017
      prior to hiring, promotion and    Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      transfers


      Ensure Commanders review
      disciplinary history who are         In          Not in        In           In           In           In
175                                                                                                                   Pending   Pending     12/30/2018
      transferred to their command      Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      in timely fashion


      Quality of IA investigations
      and Supervisors review of
                                           In          Not in        In          Not in        In          Not in
176   investigations be taken into                                                                                    Pending   Pending
                                        Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      account in performance
      evaluations


      Removal of name-clearing
                                           In           In           In           In           In           In
177   hearings and referenced as pre-                                                                                 Pending   Pending      6/30/2017
                                        Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      determination hearings


      Provide 40 hours of
      comprehensive training to all
                                          Not           In          Not           In          Not           In
178   Supervisors and PSB staff for                                                                                   Pending   Pending     12/31/2017
                                        Applicable   Compliance   Applicable   Compliance   Applicable   Compliance
      conducting employee
      misconduct investigations


      Provide 8 hours annually of in-
      service to all Supervisors and      Not in                    Not in                     In           In
179                                                   Deferred                  Deferred                              Pending   Pending     3/30/2019
      PSB staff for conducting          Compliance                Compliance                Compliance   Compliance
      misconduct investigations


      Provide training to all
      employees on MCSO's new or
                                           In           In           In           In           In           In
180   revised policies related to                                                                                     Pending   Pending     9/30/2017
                                        Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      misconduct investigation,
      discipline and grievances


      Provide adequate training to
      all employees to properly
                                           In           In           In           In           In           In
181   handle civilian complaint                                                                                       Pending   Pending     12/31/2017
                                        Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      intake and providing
      information




                                                                                                                                          52 | P a g e
           Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 55 of 64

      Provide adequate training to
      all Supervisors as their               In           In           In           In           In           In
182                                                                                                                     Pending   Pending     9/30/2017
      obligations to properly handle      Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      civilian complaints


      Standards will be clearly
      delineated in policies, training       In           In           In           In           In           In
184                                                                                                                     Pending   Pending     12/31/2017
      and procedures. Samples must        Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      be included


      Any allegation of misconduct
                                             In           In           In           In           In           In
185   must be reported to PSB upon                                                                                      Pending   Pending     6/30/2017
                                          Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      receipt


      PSB must maintain a
      centralized electronic
                                             In           In           In           In           In           In
186   numbering and tracking                                                                                            Pending   Pending     12/31/2017
                                          Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      system for all allegations of
      misconduct


      PSB must maintain a complete
      file of all documents relating
      to any investigations,
      disciplinary proceedings, pre-
                                             In           In           In           In           In           In
187   determination hearings,                                                                                           Pending   Pending      6/30/2017
                                          Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      grievance proceeding and
      appeals to the Law
      Enforcement Merit System
      Council or a state court


      PSB will promptly assign IA
      investigator after initial             In           In           In           In           In           In
188                                                                                                                     Pending   Pending      6/30/2017
      determination of the category       Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      of alleged offense


      PSB shall investigate
      misconduct allegation of a
      serious nature, or that result in
                                             In           In           In           In           In           In
189   suspension, demotion,                                                                                             Pending   Pending     6/30/2017
                                          Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      termination or indication of
      apparent criminal conduct by
      employee


      Allegations of employee
      misconduct that are of a minor
      nature may be administratively         In           In           In           In           In           In
190                                                                                                                     Pending   Pending      3/31/2018
      investigated by a trained and       Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      qualified Supervisor in the
      employee's District


      Trained Supervisor must
      immediately contact PSB if it
                                             In           In           In           In           In           In
191   is believed the principal may                                                                                     Pending   Pending      6/30/2017
                                          Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      have committed misconduct of
      a serious or criminal nature


      PSB shall review
                                            Not in                     In           In           In           In
192   investigations outside of the                     Deferred                                                        Pending   Pending     12/31/2018
                                          Compliance                Compliance   Compliance   Compliance   Compliance
      Bureau at least semi-annually


      The most serious policy
      violation shall be used for
      determination of category of
                                             In           In           In           In           In           In
193   offense when multiple separate                                                                                    Pending   Pending     6/30/2017
                                          Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      policy violations are present in
      a single act of alleged
      misconduct


      PSB Commander ensures
      investigations comply with
      MCSO policy, requirement of
      this Order including those            Not in       Not in        In          Not in        In          Not in
194                                                                                                                     Pending   Pending
      related to training,                Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      investigators disciplinary
      backgrounds and conflicts of
      interest



                                                                                                                                            53 | P a g e
           Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 56 of 64
      PSB shall include sufficient
      trained personnel to fulfill          Not in       Not in        In          Not in        In          Not in
195                                                                                                                     Pending   Pending
      requirements of Order within        Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      six months

      Commander of PSB or the
      Chief Deputy many refer
      misconduct investigations to
                                             In           In           In           In           In           In
196   another law enforcement                                                                                           Pending   Pending     6/30/2017
                                          Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      agency or retain qualified
      outside investigator to conduct
      the investigation


      PSB will be headed by
      qualified Commander. If
                                            Not in        In           In           In           In           In
197   designation is declined by                                                                                        Pending   Pending     12/31/2018
                                          Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      Sheriff, the Court will
      designate a qualified candidate


      PSB shall be physically
      located in separate facility of
      MCSO facilities and must be           Not           In          Not           In          Not           In
198                                                                                                                     Pending   Pending     6/30/2018
      accessible to public and            Applicable   Compliance   Applicable   Compliance   Applicable   Compliance
      present a non- intimidating
      atmosphere to file complaints


      Ensure qualifications for an
      internal affairs investigator are
                                             In           In           In           In           In           In
199   clearly defined and candidates                                                                                    Pending   Pending     6/30/2017
                                          Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      are eligible to conduct
      investigations


      Investigations shall be
      conducted in a rigorous and
                                             In           In           In           In           In           In
200   impartial manner without                                                                                          Pending   Pending     9/30/2017
                                          Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      prejudging the facts, and
      completed in a through manner


      No preference shall be given
      for an employee's statement
      over a non-employee
      statement, nor disregard a
                                             In           In           In           In           In           In
201   witness's statement solely                                                                                        Pending   Pending     6/30/2017
                                          Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      because the witness has
      connection to the complainant
      or the employee or due to a
      criminal history of either party


      Investigate any evidence of
      potential misconduct
      uncovered during the course of
                                             In           In           In           In           In           In
202   the investigation regardless of                                                                                   Pending   Pending     6/30/2017
                                          Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      whether the potential
      misconduct was part of the
      original allegation


      Despite a person being
      involved in an encounter with
      MCSO and pleading guilty or
      found guilty of offense, IA
                                             In           In           In           In           In           In
203   investigators will not consider                                                                                   Pending   Pending      6/30/2017
                                          Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      that information alone to
      determine whether MCSO
      employee engaged in
      misconduct


      Complete investigations within
      85 calendar days of the
                                             In           In           In           In           In           In
204   initiation of the investigation,                                                                                  Pending   Pending     6/30/2018
                                          Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      or 60 calendar days if within a
      Division


      PSB maintain database to track
                                            Not in        In           In           In           In           In
205   cases which generates alerts                                                                                      Pending   Pending     12/31/2018
                                          Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      when deadlines are not met




                                                                                                                                            54 | P a g e
           Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 57 of 64
      At conclusion of each
      investigation, IA will prepare
                                            In           In           In           In           In           In
206   an investigation report which                                                                                    Pending   Pending     6/30/2017
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      includes elements from the 11
      subsections of this paragraph

      When investigating the
      incident for policy, training,
      tactical or equipment concerns,
      the report must include               In           In           In           In           In           In
207                                                                                                                    Pending   Pending     6/30/2017
      compliance with standards, use     Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      of tactics and indicate need for
      training and suggestion of
      policy changes


      Each allegation of misconduct
      shall explicitly identify and         In           In           In           In           In           In
208                                                                                                                    Pending   Pending     12/31/2017
      recommend a disposition for        Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      each allegation


      Investigation forms completed
      by Supervisors outside of PSB
                                            In           In           In           In           In           In
209   shall be sent through Chain of                                                                                   Pending   Pending     6/30/2017
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      Command to Division
      Commander for approval


      Investigation forms completed
                                            In           In           In           In           In           In
210   by PSB shall be sent to the                                                                                      Pending   Pending     6/30/2017
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      Commander


      Commander shall return report
                                            In          Not in        In          Not in        In          Not in
211   to investigator for correction                                                                                   Pending   Pending
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      when inadequacies are noted


      IA investigator shall receive
      corrective or disciplinary
      action for a deficient
                                            In           In           In           In           In           In
212   misconduct investigation.                                                                                        Pending   Pending     6/30/2018
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      Failure to improve is grounds
      for demotion or removal from
      PSB


      Minor misconduct
      investigations must be
                                            In           In           In           In           In           In
213   conducted by Supervisor (not                                                                                     Pending   Pending     6/30/2017
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      by line-level deputies) and file
      forwarded to PSB


      Misconduct investigation can
      be assigned or re-assigned at         In           In           In           In           In           In
214                                                                                                                    Pending   Pending     6/30/2017
      the discretion of the PSB          Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      Commander


      Investigations conducted by
      Supervisors (outside of PSB)
                                            In           In           In           In           In           In
215   shall direct and ensure                                                                                          Pending   Pending     6/30/2017
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      appropriate discipline and/or
      corrective action


      PSB Commander shall direct
      and ensure appropriate
                                            In           In           In           In           In           In
216   discipline and/or corrective                                                                                     Pending   Pending     6/30/2017
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      action for investigations
      conducted by PSB


      PSB shall conduct targeted and
      random reviews of discipline          In          Not           In          Not           In          Not
217                                                                                                                    Pending   Pending      6/30/2017
      imposed by Commanders for          Compliance   Applicable   Compliance   Applicable   Compliance   Applicable
      minor misconduct


      Maintain all administrative
      reports and files for record-         In           In           In           In           In           In
218                                                                                                                    Pending   Pending     6/30/2017
      keeping in accordance with         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      applicable law




                                                                                                                                           55 | P a g e
           Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 58 of 64


      Sheriff shall review MCSO
                                           In           In           In           In           In           In
220   disciplinary matrices and                                                                                       Pending   Pending     12/31/2017
                                        Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      ensure consistency discipline



      Sheriff shall mandate
      misconduct allegation is             In           In           In           In           In           In
221                                                                                                                   Pending   Pending     6/30/2017
      treated as a separate offense     Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      for imposing discipline


      Sheriff shall provide that
      Commander of PSB make
                                           In           In           In           In           In           In
222   preliminary determinations of                                                                                   Pending   Pending     6/30/2017
                                        Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      the discipline and comment in
      writing


      MCSO Command staff shall
      conduct a pre- determination
                                           In           In           In           In           In           In
223   hearing if serious discipline                                                                                   Pending   Pending      6/30/2017
                                        Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      should be imposed based on
      the preliminary determination


      Pre-determination hearings
      will be audio and video
      recorded in their entirety, and
                                           In           In           In           In           In           In
224   the recording shall be                                                                                          Pending   Pending     6/30/2017
                                        Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      maintained with the
      administrative investigation
      file


      Pre-determination hearings
      will be suspended and returned
                                           In           In           In           In           In           In
225   to investigator if employee                                                                                     Pending   Pending      6/30/2017
                                        Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      provides new or additional
      evidence


      If designated member of
      MCSO command staff
      conducting the pre-
      determination hearing does not       In          Not in        In           In           In           In
226                                                                                                                   Pending   Pending     12/31/2018
      uphold charges and/or             Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      discipline recommended by
      PSB a written justification by
      that member is required


      MCSO shall issue policy
      providing the designated
      member conducting the pre-
      determination hearing with           In           In           In           In           In           In
227                                                                                                                   Pending   Pending     6/30/2017
      instructions to apply the         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      disciplinary matrix and set
      guidelines when deviation is
      permitted


      Sheriff or designee has
                                           In           In           In           In           In           In
228   authority to rescind, revoke or                                                                                 Pending   Pending      6/30/2017
                                        Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      alter disciplinary decisions


      When an IA investigator or
      Commander finds evidence of
      misconduct indicating
      apparent criminal conduct by
      employee the PSB Command
      must be immediately notified,        In           In           In           In           In           In
229                                                                                                                   Pending   Pending      6/30/2017
      PSB will assume any admin         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      misconduct investigation
      outside PSB, Commander will
      provide evidence directly to
      the appropriate prosecuting
      authority when necessary




                                                                                                                                          56 | P a g e
           Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 59 of 64
      PBS must first consult with the
      criminal investigator and the
      relevant prosecuting authority
      if a misconduct allegation is
      being investigated criminally,
      prior to a compelled interview
                                            In           In           In           In           In           In
230   pursuant to Garrity v. New                                                                                       Pending   Pending     6/30/2017
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      Jersey. No admin investigation
      shall be held in abeyance
      unless authorized by
      Commander of PSB. Any
      deviations must be
      documented by PSB.

      Sheriff shall ensure
      investigators conducting a
      criminal investigation do not         In           In           In           In           In           In
231                                                                                                                    Pending   Pending     6/30/2017
      have access to any statement       Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      by the principal that were
      compelled pursuant to Garrity


      PBS shall complete admin
      investigations regardless of the
      outcome of any criminal
      investigation. MCSO policies
      and procedures and the PSB
                                            In           In           In           In           In           In
232   Ops manual shall remind                                                                                          Pending   Pending     6/30/2017
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      members of PSB that
      administrative and criminal
      cases are held to different
      standards of proof and the
      investigative processes differ


      Criminal investigations closed
      without referring it to a
                                            In           In           In           In           In           In
233   prosecuting agency must be                                                                                       Pending   Pending     6/30/2017
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      documented in writing and
      provided to PSB


      Criminal investigations
      referred to a prosecuting
                                            In           In           In           In           In           In
234   agency shall be reviewed by                                                                                      Pending   Pending     6/30/2017
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      PSB to ensure quality and
      completeness


      PSB shall request explanation
      and document any decisions
                                            In           In           In           In           In           In
235   by the prosecuting agency to                                                                                     Pending   Pending     6/30/2017
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      decline or dismiss the
      initiation of criminal charges


      Sheriff shall require PSB to
      maintain all criminal                 In           In           In           In           In           In
236                                                                                                                    Pending   Pending     6/30/2017
      investigation reports and files    Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      as applicable by law


      Sheriff shall require MCSO to
      accept all forms of civilian          In           In           In           In           In           In
238                                                                                                                    Pending   Pending     6/30/2017
      complaints and document in         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      writing


      Clearly display placards
      (English and Spanish)
                                            In           In           In           In           In           In
239   describing the complaint                                                                                         Pending   Pending     3/31/2017
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      process at MCSO headquarters
      and all district stations


      Sheriff shall require all
                                            In           In           In           In           In           In
240   deputies to carry complaint                                                                                      Pending   Pending     3/31/2017
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      forms in their MCSO vehicles


      Sheriff shall ensure that PSB is
      easily accessible to member of       Not           In          Not           In          Not           In
241                                                                                                                    Pending   Pending     6/30/2018
      public and available for walk-     Applicable   Compliance   Applicable   Compliance   Applicable   Compliance
      ins




                                                                                                                                           57 | P a g e
           Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 60 of 64
      Make complaint forms widely
      available at locations around
                                            In           In           In           In           In           In
242   the County: website, HQ                                                                                          Pending   Pending     3/31/2017
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      lobby, Districts, MC offices
      and public locations


      Establish a free 24-hour
                                            In           In           In           In           In           In
243   hotline for reporting                                                                                            Pending   Pending     6/30/2017
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      complaints


      Ensure complaint form does
      not contain language that can         In           In           In           In           In           In
244                                                                                                                    Pending   Pending     12/31/2016
      be construed as to discourage      Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      the filing of a complaint

      Complaints forms will be
                                            In           In           In           In           In           In
245   made available in English and                                                                                    Pending   Pending     12/31/2016
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      Spanish


      PSB will send periodic written
      updates to the complainant            In           In           In           In           In           In
246                                                                                                                    Pending   Pending     3/31/2018
      during the course of               Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      investigation


      Complainant make contact the
                                            In           In           In           In           In           In
247   PSB at any time to obtain                                                                                        Pending   Pending     6/30/2017
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      status of their complaint


      PSB will track allegations of
                                            In           In           In           In           In           In
248   biased policing as a separate                                                                                    Pending   Pending     6/30/2017
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      category of complaints


      PSB will track allegations of
      unlawful investigatory stops,
                                            In           In           In           In           In           In
249   searches, seizures or arrests as                                                                                 Pending   Pending     6/30/2017
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      a separate category of
      complaints


      PSB will conduct regular
      assessments of complaints to         Not in        In           In           In           In           In
250                                                                                                                    Pending   Pending     12/31/2018
      identify potential problematic     Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      patterns and trends


      PSB shall produce a semi-
                                           Not in                     In           In           In
251   annual public report on                          Deferred                                            Deferred    Pending   Pending     12/31/2018
                                         Compliance                Compliance   Compliance   Compliance
      misconduct investigations


      Make detailed summaries of
                                           Not in        In           In           In           In           In
252   completed IA investigations                                                                                      Pending   Pending     12/31/2018
                                         Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      readily available to the public


      BIO shall produce a semi-
      annual public audit report            In           In           In           In           In           In
253                                                                                                                    Pending   Pending     12/31/2018
      regarding misconduct               Compliance   Compliance   Compliance   Compliance   Compliance   Compliance
      investigations


      Initiate a testing program
                                           Not in                     In           In           In           In
254   designed to assess civilian                      Deferred                                                        Pending   Pending     12/31/2018
                                         Compliance                Compliance   Compliance   Compliance   Compliance
      complaint intake


      Testing program for
      investigation of civilian            Not in                     In           In           In           In
255                                                    Deferred                                                        Pending   Pending     12/31/2018
      complaints should not use          Compliance                Compliance   Compliance   Compliance   Compliance
      fictitious complaints


      Testing program shall assess
      complaint intake for
                                           Not in                     In           In           In           In
256   complaints made in person,                       Deferred                                                        Pending   Pending     12/31/2018
                                         Compliance                Compliance   Compliance   Compliance   Compliance
      telephonically, by mail, email
      or website


      Testing program shall include
      sufficient random and targeted       Not in                     In           In           In           In
257                                                    Deferred                                                        Pending   Pending     12/31/2018
      testing to assess the complaint    Compliance                Compliance   Compliance   Compliance   Compliance
      intake process


                                                                                                                                           58 | P a g e
           Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 61 of 64
      Testing program shall assess if
      employees promptly notify
                                               Not in                       In           In           In           In
258   PSB of citizen complaints with                         Deferred                                                         Pending      Pending       12/31/2018
                                             Compliance                  Compliance   Compliance   Compliance   Compliance
      accurate and complete
      information


      Current or former employees              Not in                       In           In           In           In
259                                                          Deferred                                                         Pending      Pending       12/31/2018
      cannot serve as testers                Compliance                  Compliance   Compliance   Compliance   Compliance



      Produce annual report on the             Not in         Not in        In          Not in        In          Not in
260                                                                                                                           Pending      Pending
      testing program                        Compliance     Compliance   Compliance   Compliance   Compliance   Compliance



                                           SECOND ORDER Section XVI. Community Outreach and Community Advisory Board




      CAB may conduct a study to               Not            Not          Not          Not          Not          Not          Not          Not
261   identify barriers to the filing of     Applicable     Applicable   Applicable   Applicable   Applicable   Applicable   Applicable   Applicable
      civilian complaints against
      MCSO personnel




      The Boards shall be provided             Not            Not          Not          Not          Not          Not          Not          Not
262
      annual funding to support              Applicable     Applicable   Applicable   Applicable   Applicable   Applicable   Applicable   Applicable
      activities


                                                          SECOND ORDER Section XIV. Supervision and Staffing


      Sheriff to ensure all patrol
                                                In             In           In           In           In           In
264   deputies are assigned to clearly                                                                                        Pending      Pending       9/30/2016
                                             Compliance     Compliance   Compliance   Compliance   Compliance   Compliance
      identified first-line supervisor


      First-line Supervisors shall be
      responsible for closely and
                                                In            Not in        In          Not in        In          Not in
265   consistently supervising all                                                                                            Pending      Pending
                                             Compliance     Compliance   Compliance   Compliance   Compliance   Compliance
      deputies under their primary
      command


      Provide written explanation of
      deficiencies for number of
                                                In             In           In           In           In           In
266   Deputies assigned to First-line                                                                                         Pending      Pending       12/31/2016
                                             Compliance     Compliance   Compliance   Compliance   Compliance   Compliance
      Supervisors (no more than 10
      deputies)


      Supervisors shall be
      responsible for close and
      effective supervision and
                                                In            Not in        In          Not in        In          Not in
267   ensure staff compiles with                                                                                              Pending      Pending
                                             Compliance     Compliance   Compliance   Compliance   Compliance   Compliance
      MCSO policy, federal, state
      and local law, and this Court
      Order


      Approval by Monitor for any
      transfers of sworn personnel or                          In           In           In           In           In
268                                           Deferred                                                                        Pending      Pending       12/31/2018
      Supervisors in or out of PSB,                         Compliance   Compliance   Compliance   Compliance   Compliance
      BIO or CID


                                                SECOND ORDER Section XVIII. Document Preservation and Production


      Promptly communicate any
      document preservation notices
      to all personnel who have                 In             In           In           In           In          Not in
269                                                                                                                           Pending      Pending       6/30/2018
      responsive documents                   Compliance     Compliance   Compliance   Compliance   Compliance   Compliance




      Sheriff shall ensure a request
      for documents in the course of
      litigation is promptly
      communicated to all personnel            Not in                      Not in                    Not in
270                                                          Deferred                  Deferred                  Deferred     Pending      Pending
      and that all existing electronic       Compliance                  Compliance                Compliance
      files and data stored on
      networked drives are
      sequestered and preserved

                                                                                                                                                       59 | P a g e
          Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 62 of 64
      through a centralized process,
      and that a thorough and
      adequate search for documents
      is conducted


      Sheriff shall ensure
      Compliance Division
      promulgates detailed protocols        In           In           In           In           In            In
271                                                                                                                       Pending    Pending     6/30/2018
      for the preservation and           Compliance   Compliance   Compliance   Compliance   Compliance    Compliance
      production of documents
      requested in litigation


      Ensure MCSO policy provides
      that all employees comply
      with document preservation
      and production requirements
      and may be subject to                 In           In           In           In           In            In
272                                                                                                                       Pending    Pending     9/30/2017
      discipline if violated             Compliance   Compliance   Compliance   Compliance   Compliance    Compliance




                                                      SECOND ORDER Section XIX. Additional Training


      Within two months of the
      entry of this Order, the Sheriff
      shall ensure that all employees
      are briefed and presented with
      the terms of the Order, along        Not           In          Not           In           Not           In
273                                                                                                                       Pending    Pending     9/30/2016
      with relevant background           Applicable   Compliance   Applicable   Compliance    Applicable   Compliance
      information about the Court's
      May 13, 2016 Findings of
      Fact, (Doc. 1677) upon which
      this order is based


                       SECOND ORDER Section XX. Complaints and Misconduct Investigation Relating to Members of the Plaintiff Class


      Monitor shall have the
      authority to direct and/or
      approve all aspects of the           Not           In          Not           In           Not           In
276                                                                                                                       Pending    Pending     9/30/2016
      intake and investigation of        Applicable   Compliance   Applicable   Compliance    Applicable   Compliance
      CRMs and the assignment of
      these investigations


      Sheriff shall alert the Monitor
      in writing to matters that could
                                           Not           In          Not           In           Not           In
278   be considered CRMs and has                                                                                          Pending    Pending     9/30/2016
                                         Applicable   Compliance   Applicable   Compliance    Applicable   Compliance
      the authority to independently
      identify such matters


      Monitor has complete
      authority to conduct review,
      research and investigation
      deemed necessary to                  Not           In          Not           In           Not           In
279                                                                                                                       Pending    Pending     9/30/2016
      determine if matters qualify as    Applicable   Compliance   Applicable   Compliance    Applicable   Compliance
      CRMs and MCSO is dealing
      in a thorough, fair, consistent
      and unbiased manner


      Sheriff shall ensure MCSO
      receives and processes CRMs
      consistently with the
      requirements of the orders of        Not in        In           In           In           In            In
281                                                                                                                       Pending    Pending     12/31/2018
      the Court, MCSO policies, and      Compliance   Compliance   Compliance   Compliance   Compliance    Compliance
      the manner in which all other
      disciplinary matters are
      handled per policy


      Sheriff and/or appointee may
      exercise the authority given
      pursuant to this Order to direct
                                           Not in        In           In           In           In            In
282   and/or resolve such CRMs.                                                                                           Pending    Pending     12/31/2018
                                         Compliance   Compliance   Compliance   Compliance   Compliance    Compliance
      The decisions and/or directives
      maybe vacated or overridden
      by the Monitors




                                                                                                                                               60 | P a g e
           Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 63 of 64
      MCSO must expeditiously
      implement the Monitor's
                                           Not in        In           In               In           In           In
284   directions, investigations,                                                                                          Pending   Pending     12/31/2018
                                         Compliance   Compliance   Compliance       Compliance   Compliance   Compliance
      hearings and disciplinary
      decisions


      Monitor shall instruct PSB to
      initiate a confidential criminal
      investigation and oversee the        Not in        In           In               In           In           In
286                                                                                                                        Pending   Pending     12/31/2018
      matter or report to the            Compliance   Compliance   Compliance       Compliance   Compliance   Compliance
      appropriate prosecuting
      agency


      Persons receiving discipline
      approved by Monitor shall
                                            In           In           In               In           In           In
287   maintain any rights they have                                                                                        Pending   Pending     6/30/2017
                                         Compliance   Compliance   Compliance       Compliance   Compliance   Compliance
      under Arizona law or MCSO
      policy

      Monitor's authority will cease
      when the elements of the two         Not           In           Not              In          Not           In
288                                                                                                                        Pending   Pending     3/30/2017
      subsections of this paragraph      Applicable   Compliance    Applicable      Compliance   Applicable   Compliance
      have been met


      To make the determination
      required by subpart (b), the
      Court extends the scope of the
      Monitor's authority to inquire
                                           Not in       Not in        Not             Not          Not          Not
289   and report on all MCSO                                                                                               Pending   Pending
                                         Compliance   Compliance    Applicable      Applicable   Applicable   Applicable
      internal affairs investigations
      and not those merely that are
      related to Class Remedial
      Matters


      Monitor is to be given full
      access to all MCSO Internal
      affairs investigation or matters
                                           Not           In           Not              In          Not           In
292   that have been the subject of                                                                                        Pending   Pending     9/30/2016
                                         Applicable   Compliance    Applicable      Compliance   Applicable   Compliance
      investigation, Monitor shall
      comply with rights of
      principals under investigation


      Uninvestigated untruthful
      statements made to the Court
      under oath by Chief Deputy
      Sheridan concerning the
      Montgomery investigation, the
                                           Not                        Not                          Not
300   existence of the McKessy                         Deferred                      Deferred                  Deferred    Pending   Pending
                                         Applicable                 Applicable                   Applicable
      investigation, the untruthful
      statements to Lt. Seagraves
      and other uninvestigated acts
      of his do not justify an
      independent investigation


      When discipline is imposed by
      the Independent Disciplinary
      Authority, the employee shall
      maintain his or her appeal
      rights following the imposition
                                            In           In           In               In           In           In
337   of administrative discipline as                                                                                      Pending   Pending     6/30/2017
                                         Compliance   Compliance   Compliance       Compliance   Compliance   Compliance
      specified by Arizona law and
      MCSO policy with the
      following exceptions with the
      two exceptions documented
      within the two subparagraphs




                                                                           Legend
                                                       Phase 1 – Development of Policy and Procedures
                                                       Phase 2 – Operation Implementation




                                                                                                                                               61 | P a g e
           Case 2:07-cv-02513-GMS Document 2466-1 Filed 09/16/19 Page 64 of 64

Appendix B: List of MCSO Acronyms
    AIU:       Audits and Inspections Unit

    BIO:       Bureau of Internal Oversight

    CAD:       Computer Aided Dispatch

    CID:       Court Implementation Division

    EIS:       Early Identification System

    EIU:       Early Intervention Unit

    MCAO:      Maricopa County Attorney’s Office

    PSB:       Professional Standards Bureau

    TraCS:     Traffic and Criminal Software

    VSCF:      Vehicle Stop Contact Form

    NTCF:      Non-Traffic Contact Form

    COrD:      Community Outreach Division




                                                                                 62 | P a g e
